Exhibit 10.1

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is made and executed this 14th
day of December, 2009 by and among Xcorporeal, Inc., a Delaware corporation
(“Xcorporeal”), Xcorporeal Operations, Inc., a Delaware corporation and a wholly
owned subsidiary of Xcorporeal (“Operations”), National Quality Care, Inc., a
Delaware corporation (“NQCI,” and together with Xcorporeal, Operations and NQCI,
“Sellers”) and Fresenius USA, Inc., a Massachusetts corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Sellers are development stage companies engaged in the development of
technologies related to portable hemodialysis devices, continuous renal
replacement therapy devices, wearable hemodialysis devices and wearable
ultrafiltration devices, including, the development of the supersorbent renal
technology, the “Business”);

WHEREAS, concurrently with the execution and delivery of this Agreement and as a
condition and inducement to Purchaser’s willingness to enter into this
Agreement, each of the stockholders of the Sellers set forth on Exhibit A (the
“Stockholders”) is entering into an agreement with Purchaser in the form
attached hereto as Exhibit B (the “Voting Agreements”) to vote all of the shares
of voting stock of the applicable Seller owned by such Stockholder according to
the terms set forth in the Voting Agreements;

WHEREAS, on or about the Closing Date, Xcorporeal and Operations intend to
transfer all or substantially all of their assets (other than the Purchased
Asserts) and liabilities to a liquidating trust established for the benefit of
Xcorporeal’s stockholders (the “Xcorporeal Trust”).  In the event of such
transfer, references herein to “Xcorporeal” shall thereafter be deemed to be
references to the “Xcorporeal Trust”;

WHEREAS, in connection with the execution and delivery of the letter dated
September 21, 2009, among the Sellers and Purchaser, Purchaser paid to
Xcorporeal a non-refundable exclusivity fee in the amount of $200,000, which
will be credited against the Purchase Price (as defined herein);

WHEREAS, Sellers desire to sell to Purchaser the Purchased Assets (as defined
below) in consideration for the payment of the Purchase Price, in accordance
with the terms hereinafter set forth; and

WHEREAS, Purchaser desires to acquire the Purchased Assets.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:


1.                  PURCHASE AND SALE.


1.1.            ASSETS TO BE SOLD AND PURCHASED.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, SELLERS AGREE TO SELL, CONVEY, ASSIGN AND DELIVER
TO PURCHASER, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES, AND PURCHASER AGREES
TO PURCHASE FROM SELLERS AT THE CLOSING (AS HEREINAFTER DEFINED), ALL OF THE
RIGHT, TITLE AND INTEREST THAT SELLERS POSSESS AS OF THE CLOSING IN AND TO
SELLERS’ ASSETS SET FORTH IN THIS SECTION 1.1. (COLLECTIVELY, THE “PURCHASED
ASSETS”):


(A)                INTELLECTUAL PROPERTY.  (I) THE PATENTS, TRADEMARKS, TRADE
NAMES, AND OTHER INTELLECTUAL PROPERTY, INCLUDING DOMAIN NAMES INCORPORATING THE
SAME, IN EACH CASE WHETHER REGISTERED OR NOT, AND WHEREVER SUCH RIGHTS EXIST,
TOGETHER WITH THE

--------------------------------------------------------------------------------




RIGHT TO RECOVER FOR ANY PAST INFRINGEMENT THEREOF (THE “BUSINESS IP RIGHTS”)
LISTED ON SCHEDULE 1.1(A)(I), THAT COMPRISE, ARE USED, ARE HELD FOR USE, OR ARE
INTENDED FOR USE BY THE SELLERS IN CONNECTION WITH OR RELATING TO THE DESIGNS
FOR PORTABLE HEMODIALYSIS DEVICES (“PAK TECHNOLOGY”), (II) THE BUSINESS IP
RIGHTS LISTED ON SCHEDULE 1.1(A)(II), THAT COMPRISE, ARE USED OR ARE HELD FOR
USE BY THE SELLERS IN CONNECTION WITH OR RELATING TO THE DESIGNS FOR CONTINUOUS
RENAL REPLACEMENT THERAPY DEVICES (“CRRT TECHNOLOGY”), (III)  THE BUSINESS IP
RIGHTS LISTED ON SCHEDULE 1.1(A)(III), THAT COMPRISE, ARE USED OR ARE HELD FOR
USE BY THE SELLERS IN CONNECTION WITH OR RELATING TO THE DESIGNS FOR WEARABLE
HEMODIALYSIS DEVICES (“HD WAK TECHNOLOGY”), (IV) THE BUSINESS IP RIGHTS LISTED
ON SCHEDULE 1.1(A)(IV), THAT COMPRISE, ARE USED OR ARE HELD FOR USE BY THE
SELLERS IN CONNECTION WITH OR RELATING TO THE DESIGNS FOR WEARABLE
ULTRAFILTRATION DEVICES (“WUD TECHNOLOGY”), (V) THE BUSINESS IP RIGHTS LISTED ON
SCHEDULE 1.1(A)(V) THAT COMPRISE, ARE USED OR ARE HELD FOR USE BY THE SELLERS IN
CONNECTION WITH OR RELATING TO THE DESIGNS FOR WEARABLE CONTINUOUS RENAL
REPLACEMENT THERAPY DEVICES (“WAK CRRT TECHNOLOGY”), (VI) THE BUSINESS IP RIGHTS
LISTED ON SCHEDULE 1.1(A)(VI) THAT COMPRISE, ARE USED OR ARE HELD FOR USE BY THE
SELLERS IN CONNECTION WITH OR RELATING TO THE DEVELOPMENT OF THE SUPERSORBENT
TECHNOLOGY (“SUPERSORBENT TECHNOLOGY”), (VII) ALL OTHER INTELLECTUAL PROPERTY
USED IN CONNECTION WITH THE BUSINESS, OTHER THAN THE DOMAIN NAMES LISTED ON
SCHEDULE 1.1(A)(VII), WHETHER REGISTERED OR NOT, THE RIGHT TO RECOVER FOR ANY
PAST INFRINGEMENT THEREOF, AND THE RIGHT TO PROTECTION OF INTERESTS THEREIN, AND
(VIII) ALL SOFTWARE USED INTERNALLY BY SELLERS, INCLUDING EXTERNAL FACING
SOFTWARE (CLAUSES (I) THROUGH (VIII) BEING COLLECTIVELY CALLED THE “BUSINESS
INTELLECTUAL PROPERTY”);


(B)               TANGIBLE P&E.  ALL FURNITURE, FIXTURES, EQUIPMENT, COMPUTERS,
COMPUTER HARDWARE, COMPUTER PERIPHERAL EQUIPMENT, TOOLS, SUPPLIES AND OTHER
TANGIBLE PERSONAL PROPERTY OWNED BY SELLERS, INCLUDING THE TANGIBLE PERSONAL
PROPERTY LISTED ON SCHEDULE 1.1(B) (THE “TANGIBLE P&E”);


(C)                PERSONAL PROPERTY LEASES.  THE LEASES LISTED ON
SCHEDULE 1.1(C), INCLUDING ALL SELLERS’ RIGHTS WITH RESPECT TO THE UNDERLYING
PERSONAL PROPERTY (THE “PERSONAL PROPERTY LEASES”);


(D)               CONTRACTS.  ALL CONTRACTS OR AGREEMENTS TO WHICH ANY SELLER IS
A PARTY OR IS BOUND LISTED ON SCHEDULE 1.1(D) (COLLECTIVELY, THE “BUSINESS
CONTRACTS”) (SAID BUSINESS CONTRACTS, TOGETHER WITH THE PERSONAL PROPERTY
LEASES, BEING COLLECTIVELY CALLED THE “PURCHASED CONTRACTS”);


(E)                PERMITS.  ALL PERMITS RELATING TO THE BUSINESS TO THE EXTENT
THAT SUCH PERMITS ARE TRANSFERABLE;


(F)                BOOKS AND RECORDS.  ALL BUSINESS RECORDS, TANGIBLE DATA,
DOCUMENTS, FILES, SUPPLIER LISTS, BUSINESS AND MARKETING PLANS, CREATIVE
MATERIALS, ADVERTISING, PROMOTIONAL MATERIALS, PRICE LISTS, BLUEPRINTS,
SPECIFICATIONS, DESIGNS, DRAWINGS, PLANS, OPERATION OR MAINTENANCE MANUALS,
BIDS, INVOICES, SALES LITERATURE, KEY METRICS, DATA COSTS RECONCILIATION AND ALL
OTHER BOOKS AND RECORDS (“BOOKS AND RECORDS”); AND




2

--------------------------------------------------------------------------------




(G)                GOODWILL.  ALL GOODWILL ASSOCIATED WITH THE BUSINESS AND THE
BUSINESS INTELLECTUAL PROPERTY.


1.2.            LIMITATIONS ON ASSIGNABILITY. 


(A)                NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
TO THE EXTENT THAT ANY OF THE PURCHASED ASSETS ARE NOT ASSIGNABLE WITHOUT THE
CONSENT OF A THIRD PARTY, NEITHER THIS AGREEMENT, NOR ANY OF THE INSTRUMENTS OR
DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH OR CONTEMPLATED HEREBY,
SHALL CONSTITUTE AN ASSIGNMENT OR ASSUMPTION THEREOF, OR ATTEMPTED ASSIGNMENT OR
ATTEMPTED ASSUMPTION THEREOF, IF SUCH ASSIGNMENT OR ATTEMPTED ASSIGNMENT, OR
ASSUMPTION OR ATTEMPTED ASSUMPTION, WOULD CONSTITUTE A BREACH THEREOF. 


(B)               IF, PRIOR TO THE CLOSING, SELLERS HAVE NOT OR CANNOT OBTAIN
SUCH CONSENT OR APPROVAL NECESSARY FOR THE ASSIGNMENT AND ASSUMPTION OF ANY OF
THE PURCHASED CONTRACTS (EACH A “NONASSIGNED ASSET”), SELLERS AND PURCHASER
AGREE TO USE COMMERCIALLY REASONABLE EFFORTS TO SECURE SUCH ASSIGNMENT AS SOON
AS PRACTICABLE.  UNLESS AND UNTIL SUCH NONASSIGNED ASSETS ARE ASSIGNED BY
SELLERS AND ASSUMED BY PURCHASER, SUCH NONASSIGNED ASSETS SHALL NOT CONSTITUTE
PURCHASED ASSETS, NOR SHALL ANY LIABILITIES RELATED THERETO CONSTITUTE ASSUMED
LIABILITIES.


1.3.            EXCLUDED ASSETS. ALL THE ASSETS OF SELLERS WHICH ARE NOT
SPECIFICALLY INCLUDED AS PURCHASED ASSETS HEREUNDER SHALL REMAIN THE ASSETS OF
SELLERS AND SHALL NOT BE SOLD OR CONVEYED HEREUNDER (THE “EXCLUDED ASSETS”). 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE PURCHASED ASSETS SHALL NOT
INCLUDE (A) CASH, RESTRICTED CASH, CASH EQUIVALENTS OR ACCOUNTS RECEIVABLE OF
ANY SELLER, (B) MARKETABLE SECURITIES HELD BY ANY SELLER, (C) THE CAPITAL STOCK,
MEMBERSHIP INTEREST OR OTHER EQUITY INTEREST OF ANY SELLER, (D) ANY SELLER’S
WEBSITES, INCLUDING EACH SUCH SITE’S CONTENT, LOOK AND FEEL, VERBIAGE AND
IMAGES, (E) THE DOMAIN NAMES LISTED ON SCHEDULE 1.3(E), (F) ALL EMPLOYMENT AND
CONSULTANT AGREEMENTS OF EITHER SELLER AND (G) THE OTHER ASSETS LISTED ON
SCHEDULE 1.3(F).


1.4.            ASSUMED LIABILITIES.  THE “ASSUMED LIABILITIES” SHALL CONSIST
SOLELY OF THE LIABILITIES AND OBLIGATIONS ARISING ON OR AFTER CLOSING UNDER EACH
PROPERLY ASSIGNED AND ASSUMED PURCHASED CONTRACT.  THE ASSUMED LIABILITIES SHALL
NOT INCLUDE ANY OUTSTANDING LIABILITIES OF SELLERS RELATED TO SELLERS’
PERFORMANCE (OR LACK THEREOF) UNDER ANY SUCH PURCHASED CONTRACT PRIOR TO
CLOSING.  AT THE CLOSING AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, PURCHASER AND SELLERS SHALL EXECUTE AN “ASSUMPTION AGREEMENT”, IN THE
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ALL OF THE PARTIES, WHEREBY
PURCHASER WILL SOLELY AND EXCLUSIVELY UNDERTAKE, ASSUME AND AGREE TO PERFORM,
PAY, BECOME LIABLE FOR AND DISCHARGE WHEN DUE THE ASSUMED LIABILITIES. 


1.5.            EXCLUDED LIABILITIES.  EXCEPT FOR THE ASSUMED LIABILITIES,
PURCHASER SHALL NOT ASSUME AND SHALL HAVE NO RESPONSIBILITY FOR ANY LIABILITIES
OF SELLERS OF ANY NATURE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, THOSE
ARISING IN CONNECTION WITH, OR RELATED TO, THE PURCHASED ASSETS.  SELLERS SHALL
HAVE NO RESPONSIBILITY FOR ANY LIABILITIES ARISING IN CONNECTION WITH, OR
RELATED TO, THE PURCHASED ASSETS AFTER THE CLOSING.


1.6.            NO EXPANSION OF THIRD PARTY RIGHTS.  THE ASSUMPTION BY PURCHASER
OF THE ASSUMED LIABILITIES SHALL IN NO WAY EXPAND THE RIGHTS OR REMEDIES OF ANY
THIRD PARTY AGAINST

3

--------------------------------------------------------------------------------




PURCHASER, SELLERS OR ANY AFFILIATE OF ANY OF THEM AS COMPARED TO THE RIGHTS AND
REMEDIES WHICH SUCH THIRD PARTY WOULD HAVE HAD AGAINST THE SELLERS HAD PURCHASER
NOT ASSUMED SUCH OBLIGATIONS (OTHER THAN THE RIGHT TO ENFORCE ANY ASSUMED
LIABILITIES DIRECTLY AGAINST PURCHASER AS A RESULT OF THE ASSUMPTION OF THE
ASSUMED LIABILITIES BY PURCHASER). 


2.                  PURCHASE PRICE AND ALLOCATION.


2.1.            PURCHASE PRICE.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, IN CONSIDERATION FOR THE SALE, CONVEYANCE, ASSIGNMENT AND DELIVERY OF
THE PURCHASED ASSETS, PURCHASER SHALL DELIVER TO SELLERS, TO BE DIVIDED AMONG
THE SELLERS AS SET FORTH ON SCHEDULE 2.1, PAYMENT BY WIRE TRANSFER TO SUCH BANK
ACCOUNT OR BANK ACCOUNTS AS SHALL BE SPECIFIED BY XCORPOREAL, IN IMMEDIATELY
AVAILABLE FUNDS, THE SUM OF $8,000,000 (THE “PURCHASE PRICE”) TO BE PAID AS
FOLLOWS:


(A)                THE EXCLUSIVITY FEE IN THE AMOUNT OF $200,000 PREVIOUSLY PAID
BY PURCHASER TO XCORPOREAL.


(B)               $3,800,000 ON THE DATE OF CLOSING (THE “CLOSING PAYMENT”).


(C)                $2,000,000 ON APRIL 1, 2010 (THE “FIRST INSTALLMENT”).


(D)               $2,000,000 ON APRIL 1, 2011 (THE “SECOND INSTALLMENT,” AND
TOGETHER WITH THE FIRST INSTALLMENT, THE “INSTALLMENT PAYMENTS”).


(E)                ADDITIONAL QUARTERLY PAYMENTS DURING THE LIFE OF THE PATENTS
INCLUDED IN THE HD WAK TECHNOLOGY (THE “HD WAK PATENTS”), PAYABLE NOT LATER THAN
THE FORTY-FIFTH (45H) DAY FOLLOWING THE END OF EACH OF PURCHASER’S FISCAL
QUARTERS, IN AN AMOUNT EQUAL TO (A) TWO PERCENT (2%) OF THE NET REVENUES
ACTUALLY RECEIVED BY PURCHASER FROM THE SALE OF HD WAK DEVICES IN EACH COUNTRY
WHERE SUCH SALES INFRINGE VALID AND ISSUED CLAIMS OF THE HD WAK PATENTS ISSUED
IN SUCH COUNTRY (“HD WAK DEVICES”) PLUS (B) $0.75 PER TREATMENT FOR THE
ATTENDANT DISPOSABLES THAT INCORPORATE THE HD WAK TECHNOLOGY (“ATTENDANT
DISPOSABLES,” AND TOGETHER WITH THE HD WAK DEVICES, THE “ACQUIRED TECHNOLOGY
PRODUCTS”), NOT TO EXCEED A MAXIMUM OF $1.50 PER PATIENT PER WEEK IN A COUNTRY
WHERE SUCH SALES INFRINGE VALID AND ISSUES CLAIMS OF THE HD WAK PATENTS ISSUED
IN SUCH COUNTRY, PROVIDED, HOWEVER, THAT SUCH PAYMENT FOR ATTENDANT DISPOSABLES
SHALL NOT BE PAYABLE WITH REGARD TO ATTENDANT DISPOSABLES THAT INCORPORATE ANY
TECHNOLOGY FOR WHICH A SUPERSORBENT ROYALTY (AS DEFINED BELOW) IS PAID BY
PURCHASER TO ANY SELLER OR ANY OF THEIR AFFILIATES (THE “HD WAK ROYALTY”).  FOR
PURPOSES OF THIS SECTION 2.1(E), “NET REVENUES” SHALL MEAN ALL GROSS REVENUES
RECEIVED BY PURCHASER FROM THE SALE OF ACQUIRED TECHNOLOGY PRODUCTS OR ATTENDANT
DISPOSABLES, AS THE CASE MAY BE, LESS: (1) ROYALTIES OR THE LIKE PAID TO THIRD
PARTIES ON THE ACQUIRED TECHNOLOGY PRODUCTS OR ATTENDANT DISPOSABLES, AS THE
CASE MAY BE, IN CONNECTION WITH INTELLECTUAL PROPERTY RIGHTS OWNED OR CONTROLLED
BY SUCH THIRD PARTIES THAT ARE NECESSARY TO COMMERCIALIZE SUCH ACQUIRED
TECHNOLOGY PRODUCTS OR ATTENDANT DISPOSABLES; (2) DISCOUNTS, REBATES AND
DEDUCTIONS ACTUALLY GRANTED TO CUSTOMERS BASED ON VOLUMES AND/OR REVENUES
COMMERCIALIZED, OR ANY OTHER DEDUCTIONS OR THE LIKE ALLOWED (WHETHER IN CASH OR
TRADE) TO WHOLESALERS OR DISTRIBUTORS OR TO OTHER CUSTOMERS FOR QUANTITY
PURCHASES, PROMPT PAYMENTS OR OTHER SPECIAL CONDITIONS; (3) CREDITS, WRITE-OFFS,
COLLECTION

4

--------------------------------------------------------------------------------




FEES, ALLOWANCES OR REFUNDS, NOT EXCEEDING THE ORIGINAL INVOICE AMOUNT, FOR
CLAIMS, RETURNS, COLLECTIONS OR BAD DEBTS, AND ANY OTHER ALLOWANCES MADE FOR
RETURNED OR DEFICIENT GOODS OR SERVICES; (4) TRANSPORTATION EXPENSES, INCLUDING
ANY AND ALL CARRIAGE OR INSURANCE CHARGES, PACKAGING, FREIGHT, AND COSTS OF
DELIVERY; (5) EXPENSES AND COSTS RESULTING FROM RECALLS OR PRODUCT LIABILITY
CLAIMS OTHER THAN THOSE ARISING FROM THE PROCESS OF MANUFACTURING THE ACQUIRED
TECHNOLOGY PRODUCTS BY PURCHASER OR BY THIRD PARTIES (OTHER THAN SELLERS OR
THEIR AFFILIATES) ON ITS BEHALF; AND (6) SALES AND USE TAXES AND OTHER FEES OR
TAXES IMPOSED BY ANY GOVERNMENT OR GOVERNMENTAL AGENCY, INCLUDING, BUT NOT
LIMITED TO ANY IMPORT, EXPORT OR CUSTOMS DUTIES.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, PURCHASER MAY ASSIGN ANY OR ALL OF ITS
OBLIGATIONS WITH RESPECT TO THE CONTINUING PAYMENTS TO ANY JOINT VENTURE FORMED
BETWEEN PURCHASER AND/OR SOME OR ALL OF THE SELLERS INTO WHICH THE HD WAK
TECHNOLOGY IS CONTRIBUTED OR OTHERWISE TRANSFERRED.


(F)                ADDITIONAL QUARTERLY PAYMENTS DURING THE LIFE OF ANY PATENTS
INCLUDED IN THE SUPERSORBENT TECHNOLOGY (THE “SUPERSORBENT PATENTS”), PAYABLE
NOT LATER THAN THE FORTY-FIFTH (45H) DAY FOLLOWING THE END OF EACH OF
PURCHASER’S FISCAL QUARTERS, IN AN AMOUNT EQUAL TO (A) THE LESSER OF $0.75 PER
SUPERSORBENT CARTRIDGE OR $1.50 PER PATIENT PER WEEK IN EACH COUNTRY WHERE SUCH
SALES INFRINGE VALID AND ISSUED CLAIMS OF THE SUPERSORBENT PATENTS ISSUED IN
SUCH COUNTRY LESS (B) ANY AND ALL ROYALTIES PAYABLE TO THE TECHNION RESEARCH AND
DEVELOPMENT FOUNDATION LTD. (“TRDF”) PURSUANT TO THAT CERTAIN RESEARCH AGREEMENT
AND OPTION FOR LICENSE DATED JUNE 16, 2005 AMONG NCQI, TRDF AND PROF. MORIS
EISEN (THE “RESEARCH AGREEMENT”) OR ANY SUBSEQUENTLY EXECUTED LICENSE AGREEMENT
BETWEEN TRDF AND PURCHASER SUBSTANTIALLY REFLECTING THE TERMS SET FORTH IN
APPENDIX C TO THE RESEARCH AGREEMENT, PROVIDED, HOWEVER, THAT SUCH PAYMENT FOR
SUPERSORBENT CARTRIDGES SHALL NOT BE PAYABLE WITH REGARD TO SUPERSORBENT
CARTRIDGES THAT INCORPORATE ANY HD WAK TECHNOLOGY FOR WHICH A HD WAK ROYALTY IS
PAID BY PURCHASER TO ANY SELLER OR ANY OF THEIR AFFILIATES (THE “SUPERSORBENT
ROYALTY,” AND TOGETHER WITH THE HD WAK ROYALTY, THE “ROYALTY PAYMENTS,” AND
TOGETHER WITH THE INSTALLMENT PAYMENTS, THE “CONTINUING PAYMENTS”).  


2.2.            ALLOCATION OF PURCHASE PRICE.  THE PARTIES HERETO AGREE THAT THE
CLOSING PAYMENT, AND THE CONTINUING PAYMENTS, SHALL BE ALLOCATED AMONG THE
SELLERS AND TO THE PURCHASED ASSETS AS PROVIDED IN SCHEDULE 2.1 AND SCHEDULE 2.2
HERETO.  NEITHER PURCHASER NOR ANY SELLER SHALL PERFORM ANY ACT OR PERMIT ANY
OMISSION IN ANY TAX FILING OR OTHERWISE WHICH IS INCONSISTENT WITH THE
ALLOCATION SET FORTH IN SCHEDULE 2.1 OR  SCHEDULE 2.2.


2.3.            RECORD KEEPING REGARDING ROYALTY PAYMENTS.  PURCHASER SHALL KEEP
COMPLETE AND ACCURATE RECORDS WITH RESPECT TO THE AMOUNTS TO BE PAID TO SELLERS
AS ROYALTY PAYMENTS HEREUNDER.  PURCHASER SHALL PROVIDE SELLERS WITH A STATEMENT
OF THE CALCULATION OF THE APPLICABLE AMOUNTS DUE HEREUNDER, IN CONNECTION WITH
EACH PAYMENT.  UPON REASONABLE PRIOR WRITTEN NOTICE BY SELLERS, PURCHASER SHALL
PROVIDE SELLERS’ INDEPENDENT THIRD PARTY ACCOUNTANTS WITH REASONABLE ACCESS TO
PURCHASER’S RECORDS NECESSARY TO DETERMINE AMOUNTS DUE HEREUNDER, PROVIDED,
HOWEVER, THAT SUCH ACCOUNTANTS SHALL AGREE TO A STANDARD CONFIDENTIALITY
AGREEMENT.  SUCH EXAMINATION MAY TAKE PLACE NOT MORE THAN ONCE EVERY TWELVE (12)
MONTHS, UNLESS AN ERROR IS FOUND IN SELLERS’ FAVOR IN EXCESS OF FIVE PERCENT
(5%) OF THE APPLICABLE QUARTERLY PAYMENT OF THE HD WAK ROYALTY OR

5

--------------------------------------------------------------------------------




SUPERSORBENT ROYALTY, IN WHICH CASE SELLERS MAY MAKE TWO (2) EXAMINATIONS WITHIN
THE SUBSEQUENT TWELVE (12) MONTHS FOLLOWING DISCOVERY OF THE ERROR.  IF AN ERROR
IS DISCOVERED AS A RESULT OF ANY SUCH EXAMINATION, THE PARTY IN WHOSE FAVOR THE
ERROR WAS MADE SHALL WITHIN 30 DAYS PAY THE AMOUNT IN ERROR.  ANY SUCH
EXAMINATION SHALL BE AT THE SELLERS’ SOLE EXPENSE UNLESS ERRORS OF ACCOUNTING IN
PURCHASER’S FAVOR AMOUNTING TO FIVE PERCENT (5%) OR MORE OF THE TOTAL ROYALTY
PAYMENTS PAID TO SELLERS UNDER THIS AGREEMENT FOR THE PREVIOUS ONE YEAR PERIOD
ARE FOUND IN WHICH EVENT ALL REASONABLE AND DOCUMENTED OUT-OF POCKET EXAMINATION
EXPENSES ACTUALLY INCURRED BY SELLERS SHALL BE AT PURCHASER’S EXPENSE.


3.                  CLOSING.


3.1.            CLOSING TIME AND PLACE.  THE CLOSING OF THE SALE AND PURCHASE OF
THE PURCHASED ASSETS PURSUANT TO THIS AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE
ON SUCH DATE AND AT SUCH TIME AND PLACE AS MAY BE MUTUALLY AGREED UPON BY THE
PARTIES (THE “CLOSING DATE”).   


3.2.            DELIVERIES BY SELLER.  SELLERS SHALL DELIVER TO PURCHASER AT THE
CLOSING THE FOLLOWING:


(A)                ONE OR MORE EXECUTED BILLS OF SALE FROM EACH SELLER IN
SUBSTANTIALLY THE FORM OF EXHIBIT C ATTACHED HERETO, TRANSFERRING THE PURCHASED
ASSETS OWNED BY THAT SELLER TO PURCHASER.


(B)               ANY THIRD PARTY CONSENTS REQUIRED TO ASSIGN THE PURCHASED
CONTRACTS, AS NOTED ON SCHEDULE 3.2(B).


(C)                A COPY, CERTIFIED BY THE SECRETARY OF EACH SELLER, OF
RESOLUTIONS OF THE BOARD OF DIRECTORS OF EACH SELLER AUTHORIZING THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE AGREEMENTS CONTEMPLATED HEREBY AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


(D)               EVIDENCE OF THE APPROVAL OF THE STOCKHOLDERS OF XCORPOREAL AND
NQCI AUTHORIZING THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE AGREEMENTS
CONTEMPLATED HEREBY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY.


(E)                ONE OR MORE PATENT ASSIGNMENTS IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT D, ASSIGNING ALL OF XCORPOREAL’S AND NQCI’S ISSUED
PATENTS AND PATENT APPLICATIONS.


(F)                ONE OR MORE TRADEMARK ASSIGNMENTS IN SUBSTANTIALLY THE FORM
OF EXHIBIT E ATTACHED HERETO.


(G)                THE LEGAL OPINIONS REQUIRED PURSUANT TO SECTION 7.2(F)
HEREOF.


(H)               SUCH OTHER INSTRUMENTS OF CONVEYANCE AS PURCHASER OR ITS
COUNSEL MAY REASONABLY REQUEST IN ORDER TO EFFECT THE SALE, TRANSFER, CONVEYANCE
AND ASSIGNMENT TO PURCHASER OF VALID OWNERSHIP OF THE PURCHASED ASSETS.


3.3.            DELIVERIES BY PURCHASER.  PURCHASER SHALL DELIVER TO SELLERS AT
THE CLOSING THE FOLLOWING:




6

--------------------------------------------------------------------------------




(A)                THE CLOSING PAYMENT, PAYABLE IN CASH, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, TO THE ACCOUNT OR ACCOUNTS AND IN THE PROPORTIONS
DESIGNATED IN WRITING BY SELLERS.


(B)               AN EXECUTED ASSUMPTION OF LIABILITIES IN THE FORM OF EXHIBIT F
ATTACHED HERETO.


(C)                A COPY, CERTIFIED BY THE SECRETARY OF PURCHASER, OF
RESOLUTIONS OF THE BOARD OF DIRECTORS OF PURCHASER AND THE MANAGEMENT BOARD OF
FRESENIUS MEDICAL CARE MANAGEMENT AG AUTHORIZING THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE AGREEMENTS CONTEMPLATED HEREBY AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


3.4.            JOINT DELIVERIES.  THE PARTIES SHALL EACH DELIVER AT THE
CLOSING, THE FOLLOWING:


(A)                AN EXECUTED PAK TECHNOLOGY, WUD TECHNOLOGY AND HD WAK
TECHNOLOGY ASSIGNMENT OF LICENSE IN THE FORM OF EXHIBIT G ATTACHED HERETO (THE
“WAK/PAK TECHNOLOGY ASSIGNMENT OF LICENSE”).

(b)               An executed assignment of any and all rights of NQCI to the
Supersorbent Technology in the form of Exhibit H hereto.


4.                  REPRESENTATIONS AND WARRANTIES OF SELLERS.  AS OF THE
CLOSING, XCORPOREAL, REPRESENTS AND WARRANTS WITH RESPECT TO ITSELF AND
OPERATIONS, AND NQCI REPRESENTS AND WARRANTS WITH RESPECT TO ITSELF, TO
PURCHASER AS FOLLOWS:


4.1.            ORGANIZATION AND STANDING OF SELLERS.  EACH OF XCORPOREAL,
OPERATIONS AND NQCI IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE. 


4.2.            AUTHORITY.  SUBJECT TO RECEIPT OF THE STOCKHOLDER APPROVALS,
EACH SELLER HAS ALL REQUISITE CORPORATE OR LIMITED LIABILITY COMPANY, AS
APPLICABLE, POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE AGREEMENTS
CONTEMPLATED HEREBY AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.  EXCEPT AS SET FORTH ON SCHEDULE 4.2 AND SUBJECT TO RECEIPT OF THE
STOCKHOLDER APPROVALS, THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
AGREEMENTS CONTEMPLATED HEREBY BY EACH SELLER AND THE CONSUMMATION BY EACH
SELLER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF SUCH SELLER. 
SUBJECT TO RECEIPT OF THE STOCKHOLDER APPROVALS, THIS AGREEMENT AND THE
AGREEMENTS CONTEMPLATED HEREBY HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH
SELLER AND (ASSUMING THE VALID AUTHORIZATION, EXECUTION AND DELIVERY BY
PURCHASER) CONSTITUTE THE VALID AND BINDING OBLIGATIONS OF EACH SELLER
ENFORCEABLE AGAINST SUCH SELLER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS. 


4.3.            NOTICE.  EXCEPT AS SET FORTH ON SCHEDULE 4.3 (THE “REQUIRED
CONSENTS”), NO SELLER IS REQUIRED TO GIVE ANY NOTICE TO, MAKE ANY FILING WITH OR
OBTAIN ANY AUTHORIZATION, CONSENT OR APPROVAL OF ANY PERSON OR ENTITY IN ORDER
FOR THE PARTIES TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


4.4.            CLAIMS.  EXCEPT AS SET FORTH ON SCHEDULE 4.4, THERE ARE NO
ACTIONS, SUITS, INVESTIGATIONS, CLAIMS OR DEMANDS OF ANY KIND PENDING OR, TO THE
KNOWLEDGE OF ANY SELLER, THREATENED

7

--------------------------------------------------------------------------------




AGAINST ANY SELLER (I) IN RELATION TO THE PURCHASED ASSETS; (II) WHICH COULD
MATERIALLY OR ADVERSELY AFFECT THE PURCHASED ASSETS; OR (III) WHICH COULD
PREVENT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR CAUSE SUCH
TRANSACTIONS TO BE RESCINDED. EXCEPT AS SET FORTH ON SCHEDULE 4.4, THERE ARE NO
OUTSTANDING INJUNCTIONS, JUDGMENTS, ORDERS OR DECREES OF ANY KIND RELATED TO THE
PURCHASED ASSETS.


4.5.            NO VIOLATION.  EXCEPT AS SET FORTH ON SCHEDULE 4.5(A), THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND COMPLIANCE
WITH THE PROVISIONS HEREOF WILL NOT CONFLICT WITH OR RESULT IN A BREACH OF THE
TERMS, CONDITIONS OR PROVISIONS OF, ANY ORDER OF ANY COURT OR OTHER AGENCY OF
GOVERNMENT OR THE CERTIFICATE OF INCORPORATION OR BYLAWS OR CERTIFICATE OF
ORGANIZATION OR OPERATING AGREEMENT OF ANY SELLER.  EXCEPT AS SET FORTH ON
SCHEDULE 4.5(A), NO AUTHORIZATION, CONSENT OR APPROVAL OR ANY ORDER OF ANY
GOVERNMENTAL OR PUBLIC AUTHORITY OR AGENCY IS REQUIRED FOR THE EXECUTION BY ANY
SELLER OF THIS AGREEMENT OR THE OTHER AGREEMENTS CONTEMPLATED HEREBY OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY BY ANY SELLER.


4.6.            PURCHASED ASSETS.  EXCEPT AS SET FORTH ON SCHEDULE 4.6, SELLERS
HAVE THE RIGHT TO TRANSFER THE PURCHASED ASSETS FREE AND CLEAR OF ALL LIENS AND
ENCUMBRANCES.


4.7.            COMPLIANCE WITH LAWS.  EXCEPT AS SET FORTH ON SCHEDULE 4.7, THE
BUSINESS IS BEING, AND DURING THE THIRTY-SIX (36) MONTH PERIOD PRIOR TO THE
CLOSING HAS BEEN CONDUCTED AND OPERATED IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL DOMESTIC OR FOREIGN, FEDERAL, STATE OR LOCAL STATUTE, LAW, REGULATION,
CONSTITUTION, CODE, EDICT, PROCLAMATION, TREATY, RULING, PRONOUNCEMENT,
DECISION, OPINION, INTERPRETATION, ORDINANCE, RULE, REGULATION, ORDER, WRIT,
INJUNCTION, DIRECTIVE, JUDGMENT, PERMIT, LICENSE, DECREE OR OTHER REQUIREMENT
(“APPLICABLE LAW”) ISSUED, ENACTED, ADOPTED, PASSED, APPROVED, PROMULGATED,
MADE, IMPLEMENTED OR OTHERWISE PUT INTO EFFECT BY OR UNDER THE AUTHORITY OF ANY
APPLICABLE FOREIGN, DOMESTIC, FEDERAL, TERRITORIAL, STATE OR LOCAL GOVERNMENTAL
AUTHORITY, TRIBAL AUTHORITY, QUASI-GOVERNMENTAL AUTHORITY, INSTRUMENTALITY,
COURT, GOVERNMENT OR SELF-REGULATORY ORGANIZATION, COMMISSION, TRIBUNAL OR
ORGANIZATION OR ANY REGULATORY, ADMINISTRATIVE OR OTHER AGENCY, OR ANY POLITICAL
OR OTHER SUBDIVISION, DEPARTMENT OR BRANCH OF ANY OF THE FOREGOING
(“GOVERNMENTAL AUTHORITY”).  DURING THE TWENTY-FOUR (24) MONTH PERIOD PRIOR TO
THE CLOSING, NO SELLER HAS RECEIVED WRITTEN NOTIFICATION FROM ANY GOVERNMENTAL
AUTHORITY ASSERTING THAT THE CONDUCT OF THE BUSINESS IS NOT IN COMPLIANCE WITH
ANY APPLICABLE LAW.  SELLERS HAVE ALL PERMITS NECESSARY FOR THE CONDUCT AND
OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED, SUCH PERMITS ARE IN FULL FORCE
AND EFFECT, TO THE KNOWLEDGE OF THE SELLERS NO VIOLATIONS ARE OR HAVE BEEN
RECORDED IN RESPECT OF ANY THEREOF AND NO PROCEEDING IS PENDING OR, TO THE
KNOWLEDGE OF ANY SELLER, THREATENED TO REVOKE OR LIMIT ANY SUCH PERMIT. 
SCHEDULE 4.7 CONTAINS A TRUE AND COMPLETE LIST OF ALL SUCH PERMITS UNDER WHICH
ANY SELLER IS OPERATING OR BOUND, AND SELLERS HAVE FURNISHED TO PURCHASER TRUE
AND COMPLETE COPIES THEREOF.


4.8.            REPORTS AND FINANCIAL STATEMENTS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.8, EACH OF XCORPOREAL AND NQCI HAS TIMELY (INCLUDING ANY APPLICABLE
EXTENSIONS) FILED ALL REPORTS REQUIRED TO BE FILED BY IT WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), SINCE DECEMBER 31, 2006 (COLLECTIVELY, THE
“COMPANY SEC REPORTS”), AND HAS PREVIOUSLY MADE AVAILABLE TO PURCHASER TRUE AND
COMPLETE COPIES OF ALL SUCH COMPANY SEC REPORTS.  SUCH COMPANY

8

--------------------------------------------------------------------------------




SEC REPORTS, AS OF THEIR RESPECTIVE DATES, COMPLIED IN ALL MATERIAL RESPECTS
WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT, AS
THE CASE MAY BE, AND NONE OF SUCH COMPANY SEC REPORTS, AS OF THEIR RESPECTIVE
DATES, CONTAINED ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMITTED TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  THE CONSOLIDATED FINANCIAL STATEMENTS OF XCORPOREAL INCLUDED IN THE
COMPANY SEC REPORTS HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED STATES
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) CONSISTENTLY APPLIED
THROUGHOUT THE PERIODS INDICATED (EXCEPT AS OTHERWISE NOTED THEREIN OR, IN THE
CASE OF UNAUDITED STATEMENTS, AS PERMITTED BY FORM 10-Q OF THE SEC) AND FAIRLY
PRESENTED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL RECURRING
YEAR-END ADJUSTMENTS AND ANY OTHER ADJUSTMENTS DESCRIBED THEREIN) THE
CONSOLIDATED FINANCIAL POSITION OF XCORPOREAL AS AT THE DATES THEREOF AND THE
CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS OF XCORPOREAL FOR THE PERIODS
THEN ENDED.  SINCE DECEMBER 31, 2008, THERE HAS BEEN NO CHANGE IN ANY OF THE
SIGNIFICANT ACCOUNTING (INCLUDING TAX ACCOUNTING) POLICIES OR PROCEDURES OF
XCORPOREAL OR OPERATIONS.


4.9.            ABSENCE OF CERTAIN CHANGES OR EVENTS.  EXCEPT AS SET FORTH IN
THE COMPANY SEC REPORTS FILED AS OF THE DATE OF THIS AGREEMENT AND EXCEPT AS SET
FORTH ON SCHEDULE 4.9, SINCE DECEMBER 31, 2008, (I) XCORPOREAL, OPERATIONS AND
NQCI HAVE EACH CONDUCTED ITS RESPECTIVE BUSINESSES AND OPERATIONS IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICES AND HAS NOT TAKEN
ANY ACTIONS THAT, IF IT HAD BEEN IN EFFECT, (II) THERE HAS NOT BEEN ANY FACT,
EVENT, CIRCUMSTANCE OR CHANGE AFFECTING OR RELATING TO XCORPOREAL, OPERATIONS
WHICH, INDIVIDUALLY OR, IN THE AGGREGATE, HAS HAD A MATERIAL ADVERSE EFFECT ON
THE FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF XCORPOREAL AND OPERATIONS,
TAKEN AS A WHOLE AND (III) THERE HAS NOT BEEN ANY FACT, EVENT, CIRCUMSTANCE OR
CHANGE AFFECTING OR RELATING TO NQCI WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
HAS HAD A MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION OR RESULTS OF
OPERATIONS OF NQCI (IN THE CASE OF EITHER (II) OR (III) A “MATERIAL ADVERSE
EFFECT”).


4.10.        LITIGATION.  EXCEPT FOR LITIGATION DISCLOSED IN THE NOTES TO THE
FINANCIAL STATEMENTS INCLUDED IN XCORPOREAL’S ANNUAL REPORT ON FORM 10-K FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2008, OR IN THE COMPANY SEC REPORTS FILED
SUBSEQUENT THERETO, AS OF THE DATE HEREOF, THERE IS NO SUIT, ACTION, PROCEEDING
OR INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF ANY SELLER, THREATENED AGAINST
ANY SELLER OR WITH RESPECT TO WHICH ANY SELLER COULD BE REQUIRED TO PROVIDE
INDEMNIFICATION OR TO OTHERWISE CONTRIBUTE TO LIABILITIES OR DAMAGES RELATING
THERETO; NOR IS THERE ANY JUDGMENT, DECREE, INJUNCTION, RULE OR ORDER OF ANY
GOVERNMENTAL AUTHORITY OUTSTANDING AGAINST ANY SELLER.


4.11.        ABSENCE OF UNDISCLOSED LIABILITIES.  EXCEPT FOR LIABILITIES OR
OBLIGATIONS WHICH ARE ACCRUED OR RESERVED AGAINST IN XCORPOREAL’S CONSOLIDATED
FINANCIAL STATEMENTS (OR REFLECTED IN THE NOTES THERETO) INCLUDED IN THE COMPANY
SEC REPORTS OR IN NQCI’S STATEMENT OF LIABILITIES AS OF OCTOBER 31, 2009, AS SET
FORTH ON SCHEDULE 4.11, OR WHICH WERE INCURRED AFTER OCTOBER 31, 2009, IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE, NONE OF THE
SELLERS HAS ANY LIABILITIES OR OBLIGATIONS (WHETHER ABSOLUTE, ACCRUED,
CONTINGENT OR OTHERWISE) OF A NATURE REQUIRED BY GAAP TO BE REFLECTED IN A
BALANCE SHEET (OR REFLECTED IN THE NOTES THERETO) OR WHICH HAVE HAD OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.




9

--------------------------------------------------------------------------------




4.12.        PAYMENT OF TAXES.


(A)                EACH SELLER HAS TIMELY FILED ALL FEDERAL, STATE AND LOCAL TAX
RETURNS THAT IT WAS REQUIRED TO FILE.  ALL SUCH TAX RETURNS ARE CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS.  ALL TAXES OWED BY ANY SELLER (WHETHER OR NOT
SHOWN ON ANY TAX RETURN) HAVE BEEN TIMELY PAID, EXCEPT FOR THOSE BEING CONTESTED
IN GOOD FAITH.  NO SELLER IS CURRENTLY THE BENEFICIARY OF ANY EXTENSION OF TIME
WITHIN WHICH TO FILE ANY TAX RETURN.  NO SELLER HAS RECEIVED ANY NOTICE OR
INQUIRY FROM ANY JURISDICTION WHERE SUCH SELLER HAS NOT FILED TAX RETURNS TO THE
EFFECT THAT SUCH FILINGS MAY BE REQUIRED OR THAT SUCH SELLER AND/OR ANY OF SUCH
SELLER’S PROPERTIES OR ASSETS MAY OTHERWISE BE SUBJECT TO TAXATION BY SUCH
JURISDICTION.  THERE ARE NO LIENS OR OTHER ENCUMBRANCES ON ANY OF THE ASSETS OF
ANY SELLER THAT AROSE IN CONNECTION WITH ANY FAILURE (OR ALLEGED FAILURE) TO PAY
ANY TAX.  NO SELLER HAS WAIVED ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES OR
AGREED TO ANY EXTENSION OF TIME WITH RESPECT TO A TAX ASSESSMENT OR DEFICIENCY. 
NO SELLER IS A PARTY TO OR BOUND BY ANY TAX ALLOCATION OR SHARING CONTRACT.  NO
SELLER HAS ANY LIABILITY OR POTENTIAL LIABILITY FOR THE TAXES OF ANY OTHER
PERSON OR ENTITY AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT, OR OTHERWISE.


(B)               EACH SELLER HAS WITHHELD AND PAID ALL TAXES REQUIRED TO HAVE
BEEN WITHHELD AND PAID IN CONNECTION WITH AMOUNTS PAID OR OWING TO ANY EMPLOYEE,
INDEPENDENT CONTRACTOR, CREDITOR, STOCKHOLDER, OR OTHER THIRD PARTY.


(C)                NO DOMESTIC OR FOREIGN, FEDERAL, STATE, OR LOCAL TAX AUDITS
OR ADMINISTRATIVE OR JUDICIAL TAX PROCEEDINGS ARE PENDING OR, TO ANY SELLER’S
KNOWLEDGE, THREATENED WITH RESPECT TO ANY SELLER. NO SELLER HAS RECEIVED FROM
ANY DOMESTIC OR FOREIGN, FEDERAL, STATE, OR LOCAL GOVERNMENTAL AUTHORITY
(INCLUDING JURISDICTIONS WHERE SUCH SELLER HAS NOT FILED TAX RETURNS) ANY (I)
WRITTEN NOTICE INDICATING AN INTENT TO OPEN AN AUDIT OR OTHER REVIEW, (II)
REQUEST FOR INFORMATION RELATED TO TAX MATTERS, OR (III) NOTICE OF DEFICIENCY OR
PROPOSED ADJUSTMENT FOR ANY AMOUNT OF TAX PROPOSED, ASSERTED, OR ASSESSED BY ANY
TAXING AUTHORITY AGAINST SUCH SELLER.


4.13.        REAL PROPERTY.


(A)                NO SELLER OWNS ANY REAL PROPERTY.  SCHEDULE 4.13(A) LISTS AS
OF THE DATE HEREOF (I) ALL WRITTEN LEASES, SUBLEASES, LICENSES, RENTAL OR
OCCUPANCY AGREEMENTS AND OTHER AGREEMENTS (INCLUDING ALL AMENDMENTS) TO LEASE,
SUBLEASE, LICENSE OR OTHERWISE OCCUPY OR PERMIT OCCUPANCY OF, AND DESCRIBES ALL
ORAL LEASES, SUBLEASES, LICENSES, RENTAL OR OCCUPANCY AGREEMENTS PURSUANT TO
WHICH ANY SELLER LEASES, SUBLEASES, LICENSES, OR OTHERWISE RENTS OR OCCUPIES OR
HAS AGREED TO LEASE, SUBLEASE, LICENSE OR OTHERWISE OCCUPIES OR PERMIT OCCUPANCY
OF, ANY REAL PROPERTY, INCLUDING ALL LEASEHOLD OR SUBLEASEHOLD ESTATES AND OTHER
RIGHTS TO USE OR OCCUPY ANY LAND, BUILDINGS, STRUCTURES, IMPROVEMENTS, FIXTURES
OR OTHER INTEREST IN REAL PROPERTY (EACH, A “REAL PROPERTY LEASE” AND
COLLECTIVELY, THE “LEASED REAL PROPERTY”), (II) A SCHEDULE OF LEASED REAL
PROPERTY BY STREET ADDRESS AND (III) THE IDENTITY OF THE LESSOR, LESSEE AND
CURRENT OCCUPANT (IF DIFFERENT FROM LESSEE) OF EACH SUCH PARCEL OF LEASED REAL
PROPERTY.


(B)               THE APPLICABLE SELLER IS THE OWNER AND HOLDER OF ALL INTERESTS
AND LEASEHOLD ESTATES PURPORTED TO BE GRANTED BY EACH REAL PROPERTY LEASE, EACH
REAL PROPERTY LEASE IS

10

--------------------------------------------------------------------------------




VALID, SUBSISTING, IN FULL FORCE AND EFFECT, BINDING UPON AND ENFORCEABLE
AGAINST SUCH SELLER AND THE OTHER PARTIES THERETO IN ACCORDANCE WITH ITS TERMS;
AND THE INTERESTS AND/OR LEASEHOLD ESTATE CREATED BY EACH REAL PROPERTY LEASE IS
FREE AND CLEAR OF ALL LIENS OR ENCUMBRANCES EXCEPT MEANS (I) MECHANICS’,
CARRIERS’, WORKERS’ WAREHOUSEMAN’S, MATERIALMAN’S, REPAIRMAN’S, LANDLORDS’, OR
OTHER LIENS ARISING OR INCURRED IN THE ORDINARY COURSE OF THE BUSINESS WITH
RESPECT TO CHARGES NOT YET DUE AND PAYABLE, (II) SECURITY INTERESTS OF EQUIPMENT
LESSORS TO EVIDENCE TITLE RETENTION; (III) STATUTORY LIENS FOR CURRENT TAXES OR
ASSESSMENTS NOT YET DUE OR PAYABLE (COLLECTIVELY, “PERMITTED LIENS”).  NO SELLER
HAS DELIVERED OR RECEIVED WRITTEN NOTICE OF ANY ALLEGED DEFAULT BY ANY PARTY TO
A REAL PROPERTY LEASE AND NO SELLER IS IN BREACH OF OR DEFAULT UNDER ANY OF THE
REAL PROPERTY LEASES, NOR TO ANY SELLER’S KNOWLEDGE IS ANY OTHER PARTY TO ANY
REAL PROPERTY LEASE IN BREACH OF OR DEFAULT UNDER SUCH REAL PROPERTY LEASE, NOR
DOES ANY CONDITION EXIST THAT, WITH OR WITHOUT NOTICE, LAPSE OF TIME OR THE
HAPPENING OR OCCURRENCE OF ANY OTHER EVENT, COULD RESULT IN A BREACH OF OR
CONSTITUTE A DEFAULT UNDER ANY REAL PROPERTY LEASE.  NO PROCEEDING IS PENDING
OR, TO SELLER’S KNOWLEDGE, THREATENED FOR THE TAKING OR CONDEMNATION OF ALL OR
ANY PORTION OF THE PROPERTY DEMISED UNDER ANY REAL PROPERTY LEASE.  THERE IS NO
BROKERAGE COMMISSION OR FINDER’S FEE DUE FROM ANY SELLER AND UNPAID WITH REGARD
TO ANY OF THE REAL PROPERTY LEASES, OR WHICH WILL BECOME DUE AT ANY TIME IN THE
FUTURE WITH REGARD TO ANY REAL PROPERTY LEASE.  SELLERS HAVE FURNISHED TO
PURCHASER PRIOR TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT TRUE AND
COMPLETE COPIES OF ALL REAL PROPERTY LEASES.  THERE ARE NO SUBLEASES OR RIGHTS
OF OCCUPANCY WITH RESPECT TO THE LEASED REAL PROPERTY.


4.14.        ASSETS.  EACH SELLER HAS GOOD, VALID AND MARKETABLE TITLE TO ALL OF
THEIR RESPECTIVE PROPERTIES AND ASSETS (WHETHER REAL, PERSONAL, OR MIXED AND
WHETHER TANGIBLE OR INTANGIBLE) INCLUDED IN THE PURCHASED ASSETS, FREE AND CLEAR
OF ALL LIENS OR ENCUMBRANCES OTHER THAN PERMITTED LIENS, AND, SUBJECT TO
STOCKHOLDER APPROVALS, THE SELLERS HAVE THE FULL RIGHT, POWER AND AUTHORITY TO
SELL, TRANSFER, ASSIGN, CONVEY AND DELIVER ALL OF THE PURCHASED ASSETS TO
PURCHASER.  THE APPLICABLE SELLER HAS A VALID AND ENFORCEABLE RIGHT TO USE ALL
TANGIBLE ITEMS OF PERSONAL PROPERTY LEASED BY OR LICENSED TO IT, FREE AND CLEAR
OF ALL LIENS OR ENCUMBRANCES OTHER THAN PERMITTED LIENS.  SUBJECT TO REASONABLE
WEAR AND TEAR, ALL OF SELLERS’ PROPERTIES AND ASSETS HAVE BEEN MAINTAINED IN
ACCORDANCE WITH GOOD BUSINESS PRACTICE AND INDUSTRY STANDARDS, ARE IN GOOD
OPERATING CONDITION AND REPAIR, ARE FREE FROM MATERIAL DEFECTS (PATENT AND
LATENT), AND ARE SUITABLE FOR THE PURPOSES FOR WHICH THEY ARE USED AND INTENDED
TO BE USED.  SCHEDULE 4.14 CONTAINS AN ACCURATE AND COMPLETE LIST OF EACH ITEM
OF TANGIBLE P&E HAVING A FAIR MARKET VALUE ON SELLERS’ BOOKS AND RECORDS OF AT
LEAST $ 10,000 AS OF THE CLOSING DATE.


4.15.        EXTENT OF ASSETS.  THE PURCHASED ASSETS INCLUDE, WITHOUT
LIMITATION, ALL OF THE REAL (IMMOVABLE) AND PERSONAL (MOVABLE) PROPERTY,
INTANGIBLE (INCORPOREAL) PROPERTY, RIGHTS AND OTHER ASSETS OF EVERY KIND AND
NATURE WHATSOEVER OWNED, LEASED OR USED BY ANY SELLER FOR THE CONDUCT OF THE
BUSINESS AS CURRENTLY CONDUCTED AND AS CONDUCTED DURING THE PAST TWELVE (12)
MONTHS, EXCLUDING THE EXCLUDED ASSETS.  THE PURCHASED ASSETS, EXCLUDING THE
EXCLUDED ASSETS AND THE RIGHTS AND TECHNOLOGY UNDERLYING THE WAK/PAK TECHNOLOGY
ASSIGNMENT OF LICENSE, CONSTITUTE ALL THE ASSETS NECESSARY OR DESIRABLE TO
CONDUCT THE BUSINESS IN THE MANNER PRESENTLY CONDUCTED BY SELLERS.




11

--------------------------------------------------------------------------------




4.16.        PERSONAL PROPERTY LEASES.  SCHEDULE 4.16 IS AN ACCURATE AND
COMPLETE LIST OF EACH PERSONAL PROPERTY LEASE INVOLVING THE PAYMENT BY SELLERS
OF LEASE PAYMENTS THAT IN THE AGGREGATE EXCEED $10,000 PER CALENDAR YEAR. 
SELLERS HAVE PROVIDED PURCHASER WITH CORRECT AND COMPLETE COPIES OF ALL PERSONAL
PROPERTY LEASES LISTED ON SCHEDULE 4.16.  EACH PERSONAL PROPERTY LEASE IS VALID
AND BINDING UPON THE APPLICABLE SELLER AND, TO THE KNOWLEDGE OF SELLERS,
ENFORCEABLE AGAINST THE OTHER PARTIES THERETO IN ACCORDANCE WITH ITS TERMS.  NO
SELLER IS IN BREACH OF OR DEFAULT UNDER ANY PERSONAL PROPERTY LEASE, AND NO
EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS WHICH, WITH THE DELIVERY OF NOTICE,
THE PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A BREACH OR DEFAULT BY ANY
SELLER, OR PERMIT THE TERMINATION, MODIFICATION OR ACCELERATION OF ANY
OBLIGATION OF SUCH SELLER UNDER SUCH PERSONAL PROPERTY LEASE.  TO THE KNOWLEDGE
OF SELLERS, NO OTHER PARTY TO ANY PERSONAL PROPERTY LEASE IS IN BREACH THEREOF
OR DEFAULT THEREUNDER.


4.17.        INTELLECTUAL PROPERTY.


(A)                SCHEDULE 4.17(A) SETS FORTH A TRUE, COMPLETE AND ACCURATE
LIST OF ALL BUSINESS INTELLECTUAL PROPERTY THAT IS OWNED BY ANY SELLER AND USED
IN OR RELATED TO THE BUSINESS AND IDENTIFIES WHICH SELLER IS THE OWNER THEREOF. 
EXCEPT FOR ANY INTELLECTUAL PROPERTY OF THIRD PARTIES FROM WHICH ANY SELLER HAS
LICENSED RIGHTS PURSUANT TO THE AGREEMENTS LISTED IN SCHEDULE 4.17(B) WHICH
IDENTIFIES WHICH SELLER IS THE LICENSEE THEREOF, SELLERS EXCLUSIVELY OWN AND
POSSESS ALL RIGHT, TITLE AND INTEREST IN AND TO THE BUSINESS INTELLECTUAL
PROPERTY FREE AND CLEAR OF ALL SECURITY INTERESTS, LIENS, OR ENCUMBRANCES.  NO
BUSINESS INTELLECTUAL PROPERTY USED IN OR RELATED TO THE BUSINESS IS INVOLVED IN
ANY INTERFERENCE, REISSUE, RE-EXAMINATION OR OPPOSITION PROCEEDING.  EXCEPT FOR
RIGHTS ACQUIRED PURSUANT TO THE AGREEMENTS LISTED IN SCHEDULE 4.17(B), THE
EXCLUDED ASSETS, THE BUSINESS INTELLECTUAL PROPERTY LISTED ON SCHEDULE 4.17(A)
CONSTITUTES ALL OF THE BUSINESS INTELLECTUAL PROPERTY NECESSARY TO CONDUCT THE
BUSINESS AS CURRENTLY BEING CONDUCTED, AS PREVIOUSLY CONDUCTED, AND AS CURRENTLY
PROPOSED TO BE CONDUCTED.


(B)               SCHEDULE 4.17(B) SETS FORTH A TRUE, COMPLETE AND ACCURATE LIST
OF ALL AGREEMENTS PURSUANT TO WHICH ANY BUSINESS INTELLECTUAL PROPERTY IS
LICENSED TO ANY SELLER AND IDENTIFIES TO WHICH SELLER IT IS SO LICENSED.  WITH
RESPECT TO BUSINESS INTELLECTUAL PROPERTY THAT IS LICENSED TO ANY SELLER AND
USED OR RELATED TO THE BUSINESS, SUCH SELLER HAS A VALID AND ENFORCEABLE RIGHT
OR LICENSE TO USE SUCH BUSINESS INTELLECTUAL PROPERTY, SUCH RIGHT OR LICENSE IS
TRANSFERABLE TO PURCHASER WITHOUT THE CONSENT OF OR TERMINATION RIGHT OF ANY
THIRD PARTY, AND SUCH RIGHT OR LICENSE IS BEING TRANSFERRED UNDER THIS
AGREEMENT.  NO SELLER IS IN BREACH OF ANY AGREEMENT PURSUANT TO WHICH ANY
BUSINESS INTELLECTUAL PROPERTY IS LICENSED TO ANY SELLER.


(C)                SCHEDULE 4.17(C) SETS FORTH A TRUE, COMPLETE AND ACCURATE
LIST OF ALL AGREEMENTS PURSUANT TO WHICH ANY BUSINESS INTELLECTUAL PROPERTY IS
LICENSED TO ANY THIRD PARTY FROM ANY SELLER AND IDENTIFIES WHICH SELLER IS THE
LICENSOR THEREOF. EXCEPT AS SET FORTH IN SCHEDULE 4.17(C), NO LICENSES,
COVENANTS NOT TO SUE, OR OTHER RIGHTS OF USE HAVE BEEN GRANTED TO THIRD PARTIES
WITH RESPECT TO ANY OF THE BUSINESS INTELLECTUAL PROPERTY, AND NO SELLER IS
UNDER NO OBLIGATION TO GRANT ANY OF THE FOREGOING.


(D)               THE BUSINESS INTELLECTUAL PROPERTY IS VALID, FULLY SUBSISTING,
AND ENFORCEABLE.  THE APPLICABLE SELLER HAS MAINTAINED ALL OF THE BUSINESS
INTELLECTUAL PROPERTY AND

12

--------------------------------------------------------------------------------




HAS PAID ALL REGISTRATION AND MAINTENANCE FEES TO THE EXTENT NECESSARY TO
VALIDLY MAINTAIN ALL REGISTRATIONS WITH ANY REGULATORY AUTHORITIES WITH RESPECT
TO THE BUSINESS INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH IN SCHEDULE 4.17(D),
NO FEES OR ACTIONS THAT FALL DUE WITHIN 90 DAYS FOLLOWING THE CLOSING DATE ARE
REQUIRED TO MAINTAIN OR OTHERWISE AVOID THE ABANDONMENT OF ANY RIGHTS INCLUDED
IN THE BUSINESS INTELLECTUAL PROPERTY.  TO THE KNOWLEDGE OF SELLERS, NO RIGHTS
IN OR TO ANY BUSINESS INTELLECTUAL PROPERTY OWNED BY OR LICENSED TO ANY SELLER
AND USED IN CONNECTION WITH THE BUSINESS ARE INFRINGED, MISAPPROPRIATED OR
OTHERWISE VIOLATED BY ANY THIRD PARTY.


(E)                THE CONDUCT OF THE BUSINESS AS PRESENTLY, PREVIOUSLY, AND
PRESENTLY PROPOSED TO BE CONDUCTED DOES NOT INFRINGE THE INTELLECTUAL PROPERTY
RIGHTS OF ANY THIRD PARTY.  NONE OF THE BUSINESS INTELLECTUAL PROPERTY IS
SUBJECT TO ANY OUTSTANDING JUDGMENT, INJUNCTION, ORDER OR DECREE ISSUED AGAINST
ANY SELLER WHICH RESTRICTS THE USE THEREOF BY IT AND THERE ARE NO PENDING, OR TO
THE KNOWLEDGE OF SELLERS, THREATENED CLAIMS AGAINST ANY SELLER OR THE BUSINESS
ALLEGING THAT THE OPERATION OF THE BUSINESS INFRINGES OR VIOLATES (OR IN THE
PAST INFRINGED OR VIOLATED) THE RIGHTS OF ANY THIRD PARTY OR CONSTITUTES A
MISAPPROPRIATION OF (OR IN THE PAST CONSTITUTED A MISAPPROPRIATION OF) AND
BUSINESS INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY.


(F)                EXCEPT AS SET FORTH ON SCHEDULE 4.17(F), ALL PERSONNEL OF THE
BUSINESS, INCLUDING EMPLOYEES, AGENTS, CONSULTANTS, AND CONTRACTORS WHO HAVE
CONTRIBUTED TO OR PARTICIPATED IN THE CONCEPTION, CREATION, AND/OR DEVELOPMENT
OF THE BUSINESS INTELLECTUAL PROPERTY ON BEHALF OF ANY SELLER HAVE EXECUTED
NONDISCLOSURE AGREEMENTS AND HAVE EXECUTED APPROPRIATE INSTRUMENTS OF ASSIGNMENT
IN FAVOR OF THE APPLICABLE SELLER GIVING SUCH SELLER EXCLUSIVE OWNERSHIP OF ALL
TANGIBLE AND INTANGIBLE BUSINESS INTELLECTUAL PROPERTY THEREBY ARISING.  EACH
SELLER HAS TAKEN COMMERCIALLY REASONABLE SECURITY MEASURES TO PROTECT THE
SECRECY, CONFIDENTIALITY AND VALUE OF ALL KNOW-HOW AND TRADE SECRETS USED IN THE
BUSINESS.


(G)                EACH SELLER HAS OBTAINED AND POSSESSES VALID LICENSES FROM
THIRD PARTIES TO USE ALL OF THE THIRD PARTY SOFTWARE PROGRAMS PRESENT ON THE
COMPUTERS AND OTHER SOFTWARE-ENABLED ELECTRONIC DEVICES THAT IT OWNS OR LEASES
OR THAT IT HAS OTHERWISE PROVIDED TO ITS RESPECTIVE EMPLOYEES FOR THEIR USE. 
SCHEDULE 4.17(G) LISTS ALL SOFTWARE OR OTHER MATERIAL THAT IS DISTRIBUTED AS
“FREE SOFTWARE,” “OPEN SOURCE SOFTWARE” OR UNDER A SIMILAR LICENSING OR
DISTRIBUTION MODEL (INCLUDING THE GNU GENERAL PUBLIC LICENSE, GNU LESSER GENERAL
PUBLIC LICENSE, MOZILLA PUBLIC LICENSE, BSD LICENSES, THE ARTISTIC LICENSE, THE
NETSCAPE PUBLIC LICENSE, THE SUN COMMUNITY SOURCE LICENSE, THE SUN INDUSTRY
STANDARDS LICENSE AND THE APACHE LICENSE) (“OPEN SOURCE MATERIALS”) WHICH IS
USED BY THE COMPANY, AND DESCRIBES THE MANNER IN WHICH SUCH OPEN SOURCE
MATERIALS ARE OR WERE USED.  SELLERS’ USE OF OPEN SOURCE MATERIALS INCLUDED
WITHIN THE COMPANY’S PRODUCTS WILL NOT REQUIRE, AS A CONDITION OF USE,
MODIFICATION OR DISTRIBUTION OF SUCH OPEN SOURCE MATERIALS, THAT OTHER SOFTWARE
INCORPORATED INTO, DERIVED FROM OR DISTRIBUTED WITH SUCH OPEN SOURCE MATERIALS
BE (A) DISCLOSED OR DISTRIBUTED IN SOURCE CODE FORM, (B) BE LICENSED FOR THE
PURPOSE OF MAKING DERIVATIVE WORKS, OR (C) BE REDISTRIBUTABLE AT NO CHARGE.




13

--------------------------------------------------------------------------------




4.18.        PERMITS.  THE APPLICABLE SELLER POSSESSES THE PERMITS SET FORTH ON
SCHEDULE 4.18.  THE PERMITS SET FORTH ON SCHEDULE 4.18 INCLUDE ALL OF THE
PERMITS NECESSARY FOR SUCH SELLER TO OWN THE RESPECTIVE PURCHASED ASSETS AND
OPERATE THE BUSINESS AS CONDUCTED AS OF THE CLOSING.  THE BUSINESS IS OPERATED
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, ALL PERMITS.  ALL OF THE PERMITS
LISTED ON SCHEDULE 4.18 ARE IN FULL FORCE AND EFFECT, AND NO SELLER HAS
RECEIVED, DURING THE PAST THREE (3) YEARS, ANY WRITTEN NOTICE TO THE CONTRARY
EXCEPT AS SET FORTH ON SCHEDULE 4.18.


4.19.        CONTRACTS.


(A)                SET FORTH ON SCHEDULE 4.19(A) IS AN ACCURATE AND COMPLETE
LIST OF ALL MATERIAL CONTRACTS.  SELLERS HAVE DELIVERED OR MADE AVAILABLE TO
PURCHASER A COMPLETE COPY OF EACH MATERIAL CONTRACT INCLUDED IN THE PURCHASED
CONTRACTS AND ALL AMENDMENTS THERETO.  THE TERM “MATERIAL CONTRACT” MEANS EACH
OF THE FOLLOWING CONTRACTS INCLUDED IN THE PURCHASED CONTRACTS RELATING TO THE
BUSINESS:

(i)                 Any contract (or group of related contracts) for the
purchase or sale of commodities, supplies, products or other personal property,
or for the furnishing or receipt of services that involves expenditures or
receipts of the Business in excess of $25,000 annually and which cannot be
terminated on thirty (30) or less days notice without penalty;

(ii)               Any contract not made in the ordinary course of the Business;

(iii)             Any distribution, franchise, license, sales or commission
contract related to the Business;

(iv)             Any contract that includes any most favored terms, pricing, or
similar provisions or that contains covenants that in any way purport to
restrict the business activity of the Business (or any part thereof), limit the
freedom of any Seller or the Business (or any part thereof) to engage in any
line of business or to compete with any person, or limit the right of any Seller
to assert claims in litigation, including, but not limited to, claims of
infringement of intellectual property rights;

(v)               Any contract (or group of related contracts) involving annual
revenues of more than $25,000 under which any Seller has granted price
protection provisions;

(vi)             Any contract with an indemnity obligation;

(vii)           Any purchase, supply or other contract imposing on any Seller
confidentiality covenants;

(viii)         Any purchase, supply or other contract, other than service
contracts, imposing on any Seller nonsolicitation covenants;

(ix)             Any purchase, supply or other contract (or group of related
contracts) which provides for warranties or return of product, rebates, sharing
of fees, grant of discounts or similar arrangements involving annual sales by
any Seller in excess of $25,000 or which provides a grant of exclusivity by any
Seller to another contracting party;



14

--------------------------------------------------------------------------------





(x)               Any contract (or group of related contracts) which provides
for consignment or similar arrangement of tangible assets having a fair market
value in excess of $25,000;

(xi)             Any collective bargaining agreement;

(xii)           Any contract for the employment of any individual on a
full-time, part-time or other basis or providing severance benefits or any
consulting agreement providing annual compensation in excess of $25,000;

(xiii)         Any contract under which it has advanced or loaned any amount to
any of the employees of the Business;

(xiv)         Any contract that is a joint venture agreement;

(xv)           Any contract establishing any technology escrow or granting any
party manufacturing rights; and

(xvi)         Any contract that is an amendment, supplement or modification
(whether oral or written) in respect of any of the foregoing.

 


(B)               EXCEPT AS SET FORTH ON SCHEDULE 4.19(B), WITH RESPECT TO EACH
OF THE PURCHASED CONTRACTS, (I) SUCH PURCHASED CONTRACT IS VALID AND BINDING
UPON THE APPLICABLE SELLER AND ENFORCEABLE AGAINST THE OTHER PARTIES THERETO IN
ACCORDANCE WITH ITS TERMS, (II) THE APPLICABLE SELLER IS NOT IN BREACH OF OR
DEFAULT UNDER SUCH PURCHASED CONTRACT AND NO EVENT HAS OCCURRED OR CIRCUMSTANCE
EXISTS WHICH, WITH THE DELIVERY OF NOTICE, THE PASSAGE OF TIME OR BOTH, WOULD
CONSTITUTE A BREACH OR DEFAULT, OR PERMIT THE TERMINATION, MODIFICATION OR
ACCELERATION OF ANY OBLIGATION UNDER SUCH PURCHASED CONTRACT, AND (III) TO THE
KNOWLEDGE OF SELLERS, NO OTHER PARTY TO ANY PURCHASED CONTRACT IS IN BREACH
THEREOF OR DEFAULT THEREUNDER.


4.20.        NO OTHER AGREEMENT.  NO SELLER NOR ANY OF THEIR AFFILIATES OR
REPRESENTATIVES HAS ANY COMMITMENT OR LEGAL OBLIGATION, ABSOLUTE OR CONTINGENT,
TO ANY OTHER PERSON OTHER THAN PURCHASER, TO SELL, ASSIGN, TRANSFER OR EFFECT A
SALE OR OTHER DISPOSITION OF ANY OF THE PU RCHASED ASSETS OR THE BUSINESS.


4.21.        EMPLOYEE BENEFIT PLANS AND CONTRACTS.


(A)                NO LIABILITY UNDER TITLE IV OF ERISA HAS BEEN INCURRED BY ANY
SELLER OR ANY ERISA AFFILIATE SINCE THE EFFECTIVE DATE OF ERISA THAT HAS NOT
BEEN SATISFIED IN FULL, AND NO CONDITION EXISTS THAT PRESENTS A MATERIAL RISK TO
ANY SELLER OR ANY TRADE OR BUSINESS, WHETHER OR NOT INCORPORATED, THAT TOGETHER
WITH ANY SELLER WOULD BE DEEMED A “SINGLE EMPLOYER” UNDER SECTION 414 OF THE
CODE (AN “ERISA AFFILIATE”) OF INCURRING A LIABILITY UNDER SUCH TITLE.


(B)               TO SELLERS’ KNOWLEDGE, NEITHER ANY SELLER NOR ANY ERISA
AFFILIATE, NOR ANY PLAN AND NEITHER ANY SELLER NOR ANY ERISA AFFILIATE HAS ANY
CONTINUING LIABILITY

15

--------------------------------------------------------------------------------




THEREUNDER, NOR ANY TRUST CREATED THEREUNDER, NOR ANY TRUSTEE OR ADMINISTRATOR
THEREOF HAS ENGAGED IN A TRANSACTION IN CONNECTION WITH WHICH ANY SELLER, ANY OF
THE PLANS, ANY SUCH TRUST, OR ANY TRUSTEE OR ADMINISTRATOR THEREOF, COULD,
DIRECTLY OR INDIRECTLY, BE SUBJECT TO A CIVIL PENALTY ASSESSED PURSUANT TO
SECTION 409 OR 502(I) OF ERISA, A TAX IMPOSED PURSUANT TO SECTION 4975, 4976,
4980B, 4980D, 4980E, OR 4980F OF THE CODE, OR ANY OTHER MATERIAL LIABILITY. FOR
PURPOSES OF THIS SECTION 4.21 THE “PLAN” SHALL MEAN ANY BONUS, DEFERRED
COMPENSATION, INCENTIVE COMPENSATION, EQUITY INCENTIVE, SEVERANCE PAY, MEDICAL,
LIFE OR OTHER HEALTH AND WELFARE BENEFIT, PROFIT-SHARING, OR PENSION PLAN,
PROGRAM, AGREEMENT OR ARRANGEMENT, AND EACH OTHER EMPLOYEE BENEFIT PLAN,
PROGRAM, AGREEMENT OR ARRANGEMENT, SPONSORED, MAINTAINED OR CONTRIBUTED TO OR
REQUIRED TO BE CONTRIBUTED TO BY ANY SELLER OR ANY ERISA AFFILIATE FOR THE
BENEFIT OF ANY EMPLOYEE, INDEPENDENT CONTRACTOR, OR CONSULTANT OR FORMER
EMPLOYEE, INDEPENDENT CONTRACTOR, OR CONSULTANT OF ANY SELLER, WHETHER FORMAL OR
INFORMAL UNLESS SUCH PLAN, PROGRAM, AGREEMENT OR ARRANGEMENT HAS BEEN
TERMINATED.


(C)                NONE OF THE PLANS IS A “MULTIEMPLOYER PLAN,” AS SUCH TERM IS
DEFINED IN SECTION 3(37) OF ERISA, A “MULTIPLE EMPLOYER WELFARE ARRANGEMENT,” AS
SUCH TERM IS DEFINED IN SECTION 3(40) OF ERISA, OR A SINGLE EMPLOYER PLAN THAT
HAS TWO OR MORE CONTRIBUTING SPONSORS, AT LEAST TWO OF WHOM ARE NOT UNDER COMMON
CONTROL, WITHIN THE MEANING OF SECTION 4063(A) OF ERISA.


(D)               NEITHER ANY SELLER NOR ANY ERISA AFFILIATE HAS EVER SPONSORED,
MAINTAINED OR CONTRIBUTED TO A PENSION PLAN (WITHIN THE MEANING OF SECTION 3(2)
OF ERISA) SUBJECT TO TITLE IV OF ERISA, SECTION 302 OF ERISA OR SECTION 412 OF
THE CODE.


(E)                EACH OF THE PLANS THAT IS INTENDED TO BE “QUALIFIED” WITHIN
THE MEANING OF SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION
(OR IRS OPINION LETTER) FROM THE IRS IN RESPECT OF EACH SUCH PLAN.  TO THE
KNOWLEDGE OF SELLERS, EACH OF THE PLANS THAT IS INTENDED TO SATISFY THE
REQUIREMENTS OF SECTION 125 OR 501(C)(9) OF THE CODE SATISFIES SUCH
REQUIREMENTS.  TO THE KNOWLEDGE OF SELLERS, EACH OF THE PLANS HAS BEEN OPERATED
AND ADMINISTERED IN ACCORDANCE WITH ITS TERMS AND APPLICABLE LAWS, INCLUDING BUT
NOT LIMITED TO ERISA AND THE CODE.


4.22.        EMPLOYEES; LABOR RELATIONS.


(A)                SCHEDULE 4.22(A) CONTAINS A TRUE AND COMPLETE LIST OF ALL
CURRENT DIRECTORS AND OFFICERS OF EACH SELLER AND ALL CURRENT EMPLOYEES,
INDEPENDENT CONTRACTORS AND CONSULTANTS OF EACH SELLER, ALONG WITH THE CURRENT
POSITION AND CURRENT SALARY AND BONUS FOR EACH SUCH PERSON.  NO SELLER IS
DELINQUENT IN PAYMENTS TO ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT
CONTRACTORS OR CONSULTANTS FOR ANY WAGES, SALARIES, COMMISSIONS, BONUSES OR
OTHER COMPENSATION FOR ANY SERVICES PERFORMED BY THEM OR MATERIAL AMOUNTS
REQUIRED TO BE REIMBURSED TO SUCH DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT
CONTRACTORS OR CONSULTANTS.  TO SELLERS’ KNOWLEDGE, NO DIRECTOR, OFFICER OR
EMPLOYEE OF ANY SELLER IS IN VIOLATION OF ANY TERM OF ANY MATERIAL EMPLOYMENT
CONTRACT, INDEPENDENT CONTRACTOR AGREEMENT FOR SERVICES, PATENT DISCLOSURE
AGREEMENT, CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT OR ANY OTHER
CONTRACT RELATING TO THE RELATIONSHIP OF SUCH DIRECTOR, OFFICER, EMPLOYEE WITH
ANY SELLER OR ANY OTHER PARTY BECAUSE OF

16

--------------------------------------------------------------------------------




THE NATURE OF THE BUSINESS CONDUCTED OR CURRENTLY PROPOSED TO BE CONDUCTED BY
SELLERS.  EACH EMPLOYEE OF THE SELLERS, EACH CONSULTANT TO SELLERS WHO IN THE
ORDINARY PERFORMANCE OF SUCH CONSULTANT’S DUTIES ON BEHALF OF SUCH SELLER HAS
ACCESS TO CONFIDENTIAL INFORMATION RESPECTING SELLERS’ BUSINESS INTELLECTUAL
PROPERTY, AND EACH OFFICER OF EACH SELLER HAS EXECUTED A CUSTOMARY
CONFIDENTIALITY AND ASSIGNMENT OF INVENTIONS AGREEMENT, AND COPIES OF ALL SUCH
AGREEMENTS HAVE BEEN PROVIDED TO PURCHASER. 


(B)               NO SELLER IS BOUND BY ANY  COLLECTIVE BARGAINING, LABOR, OR
SIMILAR AGREEMENTS, INCLUDING MATERIAL LOCAL OR SIDE AGREEMENTS.


(C)                EACH SELLER IS IN COMPLIANCE WITH THE REQUIREMENTS OF THE
WORKERS ADJUSTMENT AND RETRAINING NOTIFICATION ACT OR ANY STATE-LAW EQUIVALENT
(COLLECTIVELY, “WARN”) AND HAS NO LIABILITIES PURSUANT TO WARN.


4.23.        REGULATORY COMPLIANCE.  SELLERS HAVE DELIVERED TRUE AND CORRECT
COPIES OF THE REGISTRATIONS, PRE-MARKET NOTIFICATIONS, PRE-MARKET APPLICATIONS,
PRE-MARKET APPROVALS, AND INVESTIGATIONAL DEVICE EXEMPTION APPLICATIONS (AND ANY
AMENDMENTS OR SUPPLEMENTS THERETO) RELATED TO THE BUSINESS AND HAS DELIVERED
COPIES OF ALL MATERIAL WRITTEN COMMUNICATIONS BETWEEN ANY SELLER AND THE UNITED
STATES FOOD AND DRUG ADMINISTRATION (“FDA”) OR ANY OTHER APPLICABLE GOVERNMENTAL
AUTHORITY REGULATING MEDICAL PRODUCTS AND ANY EXISTING WRITTEN SUMMARIES OF
MATERIAL DISCUSSIONS BETWEEN SUCH PARTIES THAT DESCRIBE MATTERS THAT ARE
MATERIAL TO ASSESSING COMPLIANCE OF THE BUSINESS.  THE OPERATION OF THE BUSINESS
IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL FDA AND OTHER COMPARABLE
STATE AND LOCAL APPLICABLE LAWS APPLICABLE TO THE BUSINESS, INCLUDING FDA AND
COMPARABLE STATE AND LOCAL RULES AND REGULATIONS RELATING TO CLINICAL STUDIES OR
INVESTIGATIONS, GOOD PRACTICES, ADVERTISING AND PROMOTION, PRE- AND
POST-MARKETING ADVERSE DEVICE EXPERIENCE AND ADVERSE DEVICE EXPERIENCE
REPORTING, AND ALL OTHER PRE- AND POST-MARKETING REPORTING REQUIREMENTS, AS
APPLICABLE.


4.24.        HAZARDOUS SUBSTANCES.  EACH SELLER IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS GOVERNING OR RELATED TO ENVIRONMENTAL
MATTERS.  THERE ARE NO CLAIMS PENDING OR, TO THE KNOWLEDGE OF SELLERS,
THREATENED AGAINST ANY SELLER OR THE LEASED REAL PROPERTY RELATING TO ANY
APPLICABLE LAWS GOVERNING OR RELATED TO ENVIRONMENTAL MATTERS.  SELLERS HAVE NO
ACTUAL OR ALLEGED LIABILITY, WHETHER FIXED OR CONTINGENT, UNDER ANY
ENVIRONMENTAL LAW.


4.25.        BROKERS.  EXCEPT FOR WILLIAM BLAIR & COMPANY, NO BROKER, INVESTMENT
BANKER OR OTHER PERSON OR ENTITY ENGAGED BY SELLER IS ENTITLED TO ANY BROKER’S,
FINDER’S OR OTHER SIMILAR FEE OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


4.26.        VOTES REQUIRED. 


(A)                XCORPOREAL.  THE AFFIRMATIVE VOTE OF THE HOLDERS OF A
MAJORITY OF THE OUTSTANDING SHARES OF XCORPOREAL’S COMMON STOCK (THE “XCORPOREAL
STOCKHOLDER APPROVAL”) IS THE ONLY VOTE OF THE HOLDERS OF ANY CLASS OR SERIES OF
XCORPOREAL’S CAPITAL STOCK NECESSARY TO APPROVE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.




17

--------------------------------------------------------------------------------




(B)               NQCI.  THE AFFIRMATIVE VOTE OF THE HOLDERS OF A MAJORITY OF
THE OUTSTANDING SHARES OF NQCI’S COMMON STOCK (THE “NQCI STOCKHOLDER APPROVAL,”
AND TOGETHER WITH THE XCORPOREAL STOCKHOLDER APPROVAL, THE “STOCKHOLDER
APPROVALS”) IS THE ONLY VOTE OF THE HOLDERS OF ANY CLASS OR SERIES OF NQCI’S
CAPITAL STOCK NECESSARY TO APPROVE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. 


4.27.        SUFFICIENCY OF PURCHASE PRICE.  SELLERS HAVE MARKETED THE ASSETS
BEING SOLD AND OTHERWISE CONSIDERED THEIR VALUE AND HAVE DETERMINED THAT THE
CONSIDERATION BEING RECEIVED BY EACH SELLER FROM PURCHASER HEREIN CONSTITUTES
FAIR CONSIDERATION AND REASONABLY EQUIVALENT VALUE FOR THE ASSETS BEING
CONVEYED.  THIS TRANSACTION WAS NEGOTIATED AT ARMS LENGTH BETWEEN UNRELATED
PARTIES WITH EACH SIDE REPRESENTED BY INDEPENDENT COUNSEL.  THE PROCEEDS TO BE
RECEIVED BY EACH SELLER FROM THE PURCHASE PRICE ARE SUFFICIENT TO SATISFY IN
FULL ALL OF THE LIABILITIES OF SUCH SELLER.


4.28.        DISCLOSURE.  NO REPRESENTATION OR WARRANTY MADE BY SELLERS IN THIS
AGREEMENT AND NO STATEMENT CONTAINED IN ANY DOCUMENT OR OTHER WRITING FURNISHED
OR TO BE FURNISHED TO PURCHASER OR ITS REPRESENTATIVES PURSUANT TO THE
PROVISIONS HEREOF CONTAINS ANY UNTRUE STATEMENT OF FACT OR OMITS TO STATE ANY
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE HEREIN OR THEREIN NOT
MISLEADING.


5.                  REPRESENTATIONS AND WARRANTIES OF PURCHASER.  AS OF THE
CLOSING, PURCHASER REPRESENTS AND WARRANTS TO SELLERS AS FOLLOWS:


5.1.            ORGANIZATION AND STANDING OF PURCHASER.  PURCHASER IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF MASSACHUSETTS.


5.2.            AUTHORITY.  PURCHASER HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE AGREEMENTS CONTEMPLATED HEREBY
AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE AGREEMENTS CONTEMPLATED HEREBY
BY PURCHASER AND THE CONSUMMATION BY PURCHASER OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION
BY PURCHASER.  THIS AGREEMENT AND THE AGREEMENTS CONTEMPLATED HEREBY HAVE BEEN
DULY EXECUTED AND DELIVERED BY PURCHASER AND (ASSUMING THE VALID AUTHORIZATION,
EXECUTION AND DELIVERY BY SELLERS) CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF PURCHASER ENFORCEABLE AGAINST PURCHASER IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.


5.3.            NO VIOLATION.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND COMPLIANCE WITH THE PROVISIONS HEREOF WILL NOT CONFLICT
WITH OR RESULT IN A BREACH OF THE TERMS, CONDITIONS OR PROVISIONS OF, ANY ORDER
OF ANY COURT OR OTHER AGENCY OF GOVERNMENT OR THE CERTIFICATE OF INCORPORATION
OR BYLAWS OF PURCHASER.  NO AUTHORIZATION, CONSENT OR APPROVAL OR ANY ORDER OF
ANY GOVERNMENTAL OR PUBLIC AUTHORITY OR AGENCY IS REQUIRED FOR THE EXECUTION BY
PURCHASER OF THIS AGREEMENT OR THE OTHER AGREEMENTS CONTEMPLATED HEREBY OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY BY PURCHASER.


5.4.            FINANCING.   THE PURCHASER HAS SUFFICIENT IMMEDIATELY AVAILABLE
FUNDS TO PAY, IN CASH, THE PURCHASE PRICE AND ALL OTHER AMOUNTS PAYABLE PURSUANT
TO THIS AGREEMENT OR OTHERWISE NECESSARY TO ENTER INTO THIS AGREEMENT AND THE
AGREEMENTS CONTEMPLATED HEREBY AND TO

18

--------------------------------------------------------------------------------




CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. UPON THE
CONSUMMATION OF SUCH TRANSACTIONS, (A) THE PURCHASER WILL NOT BE INSOLVENT,
(B) THE PURCHASER WILL NOT BE LEFT WITH UNREASONABLY SMALL CAPITAL, (C) THE
PURCHASER WILL NOT HAVE INCURRED DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS
THEY MATURE AND (D) THE CAPITAL OF THE PURCHASER WILL NOT BE IMPAIRED.


5.5.            LITIGATION.   AS OF THE CLOSING, NO SUIT, ACTION, PROCEEDING OR
INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF THE PURCHASER, THREATENED AGAINST
THE PURCHASER, WHICH COULD AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, THE AGREEMENTS CONTEMPLATED HEREBY AND TO CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


5.6.            BROKERS.  NO BROKER, INVESTMENT BANKER OR OTHER PERSON OR ENTITY
ENGAGED BY PURCHASER IS ENTITLED TO ANY BROKER’S, FINDER’S OR OTHER SIMILAR FEE
OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


6.                  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION.


6.1.            SURVIVAL OF REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS
AND WARRANTIES IN THIS AGREEMENT SHALL SURVIVE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY FOR A PERIOD ENDING ON APRIL 1, 2011, EXCEPT THAT THE
REPRESENTATIONS AND WARRANTIES INCLUDED IN SECTION 4.1, 4.2, 4.6, 4.14, 4.17 AND
4.25 SHALL SURVIVE AS LONG AS PURCHASER IS REQUIRED TO PAY THE ROYALTY PAYMENTS
TO THE SELLERS HEREUNDER (THE “SURVIVAL PERIOD”), OR UPON TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTION 10.01, AND, FOLLOWING THE SURVIVAL PERIOD OR THE
TERMINATION OF THIS AGREEMENT, AS THE CASE MAY BE, NO PARTY SHALL MAKE ANY CLAIM
WHATSOEVER FOR ANY BREACH OF ANY REPRESENTATION OR WARRANTY HEREUNDER, SUBJECT
TO THIS SECTION 6.1 AND SECTION 10.


6.2.            INDEMNIFICATION BY SELLERS.  SELLERS SHALL, JOINTLY AND
SEVERALLY, INDEMNIFY AND HOLD HARMLESS PURCHASER AND ITS AFFILIATES FOR ANY
LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE, INCLUDING REASONABLE ATTORNEYS’ FEES
(COLLECTIVELY, “DAMAGES”) INCURRED BY OR SUFFERED TO PURCHASER OR ITS AFFILIATES
BY REASON OF:  (A) ANY LIABILITY OR OBLIGATION RELATING TO ANY SELLER OR THE
PURCHASED ASSETS, OTHER THAN ASSUMED LIABILITIES; AND (B) ANY BREACH OF ANY
REPRESENTATION OR WARRANTY OF SELLERS CONTAINED HEREIN.  IN THE EVENT OF THE
FINAL DETERMINATION OF ANY LIABILITY UNDER THIS SECTION 6.2 FROM SELLERS TO
PURCHASER, PURCHASER MAY, UPON WRITTEN NOTICE TO SELLERS, SETOFF OR RECOUP, IN
WHOLE OR IN PART, SUCH AMOUNTS FROM THE CONTINUING PAYMENTS.


6.3.            INDEMNIFICATION BY PURCHASER.  PURCHASER SHALL INDEMNIFY AND
HOLD HARMLESS EACH SELLER AND ITS AFFILIATES FOR ANY DAMAGES INCURRED BY OR
SUFFERED TO SELLERS OR ITS AFFILIATES BY REASON OF:  (A) ANY OF THE ASSUMED
LIABILITIES, INCLUDING THE FAILURE OF PURCHASER TO PAY, DISCHARGE OR PERFORM ANY
OF THE ASSUMED LIABILITIES AS AND WHEN DUE; AND (B) ANY BREACH OF ANY
REPRESENTATION OR WARRANTY OF PURCHASER CONTAINED HEREIN.


6.4.            NOTICE AND OPPORTUNITY TO DEFEND.  EACH PARTY AGREES TO GIVE THE
OTHER PARTY PROMPT WRITTEN NOTICE OF ANY POTENTIAL CLAIM UNDER THIS SECTION 6
AND, IF SUCH POTENTIAL CLAIM ARISES OUT OF A CLAIM OR DEMAND OF A THIRD PARTY,
AGREES TO GIVE THE OTHER PARTY FULL OPPORTUNITY, AT ITS EXPENSES, TO DEFEND
AGAINST SUCH THIRD PARTY CLAIM OR DEMAND.


6.5.            LIMITATION ON INDEMNIFICATION.  THE OBLIGATIONS OF SELLERS TO
INDEMNIFY, SAVE AND HOLD HARMLESS PURCHASER FROM AND AGAINST DAMAGES PURSUANT TO
THIS SECTION 6 SHALL AT ALL TIMES

19

--------------------------------------------------------------------------------




AND IN ALL EVENTS BE LIMITED TO AN AGGREGATE AMOUNT EQUAL TO $2,000,000 PLUS THE
AMOUNT OF ROYALTY PAYMENTS THAT HAVE BEEN PAID, OR ARE DUE AND PAYABLE, TO
SELLERS HEREUNDER.  IN ADDITION, NEITHER SELLER WILL HAVE ANY LIABILITY (FOR
INDEMNIFICATION OR OTHERWISE) UNDER THIS SECTION 6 UNTIL THE AGGREGATE AMOUNT OF
ALL DAMAGES ACTUALLY INCURRED OR SUFFERED BY PURCHASER HEREUNDER EXCEEDS $50,000
(THE “THRESHOLD AMOUNT”) AND THEN ONLY FOR THE AMOUNT OF THE DAMAGES EXCEEDING
THE THRESHOLD AMOUNT. 


7.                  CONDITIONS TO CLOSING.


7.1.            CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE MERGER.  THE
RESPECTIVE OBLIGATIONS OF EACH PARTY TO EFFECT THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE SUBJECT TO THE SATISFACTION AT OR PRIOR TO THE CLOSING OF THE
FOLLOWING CONDITIONS:


(A)                STOCKHOLDER APPROVALS.  THE STOCKHOLDER APPROVALS SHALL HAVE
BEEN OBTAINED.


(B)               NO ORDER.  NO GOVERNMENTAL AUTHORITY (INCLUDING A FEDERAL OR
STATE COURT) OF COMPETENT JURISDICTION SHALL HAVE ENACTED, ISSUED, PROMULGATED,
ENFORCED OR ENTERED ANY STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE,
INJUNCTION OR OTHER ORDER (WHETHER TEMPORARY, PRELIMINARY OR PERMANENT) WHICH IS
IN EFFECT AND HAVING THE EFFECT OF MAKING THE TRANSACTIONS CONTEMPLATED HEREBY
ILLEGAL OR OTHERWISE PROHIBITING OR MATERIALLY RESTRICTING CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT THE PARTIES SHALL USE
THEIR REASONABLE BEST EFFORTS TO CAUSE ANY SUCH DECREE, JUDGMENT, INJUNCTION OR
OTHER ORDER TO BE VACATED OR LIFTED.


(C)                REQUIRED CONSENTS.  ALL OF THE REQUIRED CONSENTS SHALL HAVE
BEEN OBTAINED.


7.2.            CONDITIONS TO OBLIGATIONS OF PURCHASER.  THE OBLIGATIONS OF
PURCHASER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE SUBJECT TO
THE SATISFACTION AT OR PRIOR TO THE CLOSING OF THE FOLLOWING ADDITIONAL
CONDITIONS, UNLESS WAIVED IN WRITING BY PURCHASER:


(A)                REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE SELLERS SHALL BE TRUE AND CORRECT IN ALL RESPECTS (WITHOUT
GIVING EFFECT TO ANY LIMITATION AS TO “MATERIALITY” OR “MATERIAL ADVERSE EFFECT”
OR ANY SIMILAR LIMITATION SET FORTH THEREIN), AS OF DATE HEREOF, AND EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPEAK AS OF AN EARLIER DATE, AS
OF THE CLOSING DATE AS THOUGH MADE AT AND AS OF THE CLOSING.


(B)               PERFORMANCE OF OBLIGATIONS OF THE SELLERS.  SELLERS SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY
THEM UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING.


(C)                NO  MATERIAL ADVERSE EFFECT.  NO MATERIAL ADVERSE EFFECT
SHALL HAVE OCCURRED WITH RESPECT TO THE PURCHASED ASSETS OR, RECOGNIZING THE
CONSTRAINTS OF SELLERS’ FINANCIAL SITUATION, THE BUSINESS SINCE THE DATE OF THIS
AGREEMENT AND NO FACT OR CIRCUMSTANCE SHALL HAVE OCCURRED OR ARISEN SINCE THE
DATE OF THIS AGREEMENT THAT WOULD REASONABLY BE EXPECTED TO HAVE SUCH A MATERIAL
ADVERSE EFFECT.


(D)               IMPAIRMENT OF TITLE.  NO FACT OR CONDITION SHALL HAVE ARISEN
THAT WOULD PRECLUDE IN ANY MATERIAL RESPECT THE PURCHASER FROM TAKING TITLE IN
THE PURCHASED ASSETS.




20

--------------------------------------------------------------------------------




(E)                WAK/PAK TECHNOLOGY ASSIGNMENT OF LICENSE.  PRIOR TO OR
CONCURRENTLY WITH THE CLOSING, PURCHASER AND XCORPOREAL SHALL HAVE NEGOTIATED
AND DELIVERED A WAK/PAK TECHNOLOGY ASSIGNMENT OF LICENSE ASSIGNING TO PURCHASER
ALL OF XCORPOREAL’S LICENSED RIGHTS TO CURRENT AND FUTURE INTELLECTUAL PROPERTY
COMPRISED OF CERTAIN U.S. PATENTS AND PATENT APPLICATIONS RELATING TO PAK
TECHNOLOGY AND WAK HD TECHNOLOGY.


(F)                SELLERS’ COUNSEL OPINIONS.  THE PURCHASER SHALL HAVE RECEIVED
FROM COUNSEL TO THE SELLERS, ONE OR MORE LEGAL OPINIONS IN SUBSTANTIALLY THE
FORM OF EXHIBIT I ATTACHED HERETO, ADDRESSED TO THE PURCHASER AND DATED AS OF
THE CLOSING DATE.


(G)                SUPERSORBENT RIGHTS.  THE RESEARCH AGREEMENT SHALL HAVE BEEN
VALIDLY ASSIGNED TO PURCHASER AND THE EXCLUSIVE LICENSE FOR USE OF THE
SUPERSORBENT TECHNOLOGY IN ANY AND ALL MEDICAL APPLICATIONS, AS CONTEMPLATED BY
THE RESEARCH AGREEMENT, SHALL HAVE BEEN EXECUTED AND DELIVERED ON TERMS AND
CONDITIONS SUBSTANTIALLY AS SET FORTH IN APPENDIX C TO THE RESEARCH AGREEMENT
AND OTHERWISE ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO PURCHASER; SUCH
LICENSE SHALL BE IN THE NAME OF AND FOR THE BENEFIT OF PURCHASER OR SHALL BE IN
THE NAME OF AND FOR THE BENEFIT OF NCQI AND SHALL BE ASSIGNED TO PURCHASER AT
THE CLOSING WITH THE WRITTEN CONSENT OF TRDF.


7.3.            CONDITIONS TO OBLIGATION OF THE SELLERS.  THE OBLIGATION OF THE
SELLERS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
SUBJECT TO THE SATISFACTION AT OR PRIOR TO THE CLOSING OF THE FOLLOWING
ADDITIONAL CONDITIONS, UNLESS WAIVED IN WRITING BY THE SELLERS:


(A)                REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF PURCHASER SHALL BE TRUE AND CORRECT IN ALL RESPECTS (WITHOUT
GIVING EFFECT TO ANY LIMITATION AS TO “MATERIALITY” OR “MATERIAL ADVERSE EFFECT”
OR ANY SIMILAR LIMITATION SET FORTH THEREIN) AS OF THE DATE HEREOF, AND EXCEPT
TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPEAK AS OF AN EARLIER DATE,
AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF THE CLOSING.


(B)               PERFORMANCE OF OBLIGATIONS OF PURCHASER.  PURCHASER SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY
IT UNDER THIS AGREEMENT AT OR PRIOR TO CLOSING.


8.                  COVENANTS .


8.1.            PROXY STATEMENT; STOCKHOLDER APPROVALS.


(A)                UNLESS THE AGREEMENT HAS BEEN TERMINATED IN ACCORDANCE WITH
SECTION 10.1(C), XCORPOREAL, ACTING THROUGH ITS BOARD OF DIRECTORS, SHALL,
SUBJECT TO AND IN ACCORDANCE WITH APPLICABLE LAW AND ITS CERTIFICATE OF
INCORPORATION AND BY-LAWS, PROMPTLY AND DULY CALL, GIVE NOTICE OF, CONVENE AND
HOLD AS SOON AS PRACTICABLE, A MEETING OF THE HOLDERS OF ITS STOCKHOLDERS (OR
SOLICIT THE WRITTEN CONSENT OF STOCKHOLDERS) FOR THE PURPOSE OF VOTING TO
APPROVE AND ADOPT THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, AND,
SUBJECT TO THE FIDUCIARY DUTIES OF ITS BOARD OF DIRECTORS UNDER APPLICABLE LAW
BASED ON ADVICE BY OUTSIDE LEGAL COUNSEL, (I) RECOMMEND APPROVAL AND ADOPTION OF
THIS AGREEMENT AND THE TRANSACTIONS

21

--------------------------------------------------------------------------------




CONTEMPLATED HEREBY BY THE STOCKHOLDERS OF XCORPOREAL AND INCLUDE IN ANY PROXY
OR INFORMATION STATEMENT (“PROXY STATEMENT”) SUCH RECOMMENDATION AND (II) TAKE
ALL REASONABLE AND LAWFUL ACTION TO SOLICIT AND OBTAIN SUCH APPROVAL.


(B)               NQCI, ACTING THROUGH ITS BOARD OF DIRECTORS, SHALL, SUBJECT TO
AND IN ACCORDANCE WITH APPLICABLE LAW AND ITS CERTIFICATE OF INCORPORATION AND
BY-LAWS, AS SOON AS PRACTICABLE, SOLICIT THE WRITTEN CONSENT OF ITS STOCKHOLDERS
TO APPROVE AND ADOPT THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY,


(C)                XCORPOREAL, AS PROMPTLY AS PRACTICABLE SHALL CAUSE ANY
REQUIRED PROXY STATEMENT TO BE DEVELOPED AND SHALL ALLOW PURCHASER TWO BUSINESS
DAYS TO REVIEW SUCH PROXY STATEMENT PRIOR TO IT BEING DELIVERED TO ITS
STOCKHOLDERS.


(D)               AT OR PRIOR TO THE CLOSING, XCORPOREAL SHALL DELIVER TO THE
PURCHASER A CERTIFICATE OF ITS SECRETARY SETTING FORTH THE VOTING RESULTS FROM
ITS STOCKHOLDER MEETING.


(E)                XCORPOREAL SHALL USE ALL REASONABLE BEST EFFORTS TO HOLD ITS
STOCKHOLDERS MEETING AS SOON AS PRACTICABLE AFTER THE DATE HEREOF.


8.2.            CONDUCT OF BUSINESS OF THE COMPANIES PRIOR TO THE CLOSING DATE. 
DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT AND CONTINUING THROUGH THE
CLOSING DATE, EACH OF THE SELLERS AGREES THAT EXCEPT AS EXPRESSLY CONTEMPLATED
OR PERMITTED BY THIS AGREEMENT OR TO THE EXTENT THAT PURCHASER SHALL OTHERWISE
CONSENT IN WRITING, EACH OF THE SELLERS SHALL USE ITS BEST EFFORTS TO CARRY ON
THE BUSINESS AND ITS AFFAIRS IN SUCH A MANNER SO THAT THE REPRESENTATIONS,
WARRANTIES AND COVENANTS CONTAINED HEREIN SHALL CONTINUE TO BE ACCURATE AND
CORRECT THROUGHOUT SUCH PERIOD, AND ON AND AS OF THE CLOSING DATE AS IF MADE BY
EACH SELLER ON THE CLOSING DATE, AND THROUGHOUT SUCH PERIOD, EACH SELLER SHALL
(A) CARRY ON THE BUSINESS IN THE ORDINARY COURSE IN SUBSTANTIALLY THE SAME
MANNER AS PREVIOUSLY CONDUCTED IMMEDIATELY PRIOR TO THE EXECUTION OF THIS
AGREEMENT, (B) PROMPTLY NOTIFY PURCHASER, IN WRITING, OF ANY MATERIAL
DEVELOPMENT WITH RESPECT TO THE BUSINESS OR ANY ASSETS OR PROPERTIES OF SUCH
SELLER, (C) CONFER WITH PURCHASER CONCERNING OPERATIONAL MATTERS OF A MATERIAL
NATURE, AND (D) USE BEST EFFORTS, RECOGNIZING THE CONSTRAINTS OF ITS FINANCIAL
CONDITION, (I) TO PRESERVE INTACT ITS PRESENT BUSINESS ORGANIZATION, (II) KEEP
AVAILABLE THE SERVICES OF ITS PRESENT OFFICERS AND EMPLOYEES, (III) PRESERVE ITS
RELATIONSHIPS WITH CUSTOMERS, SUPPLIERS AND OTHERS HAVING BUSINESS DEALINGS WITH
IT, AND (IV) NOT DO OR PERMIT TO BE DONE ANY ACTION THAT WOULD RESULT IN A
MATERIAL ADVERSE EFFECT.


8.3.            PUBLIC ANNOUNCEMENTS. NONE OF THE PARTIES TO THIS AGREEMENT
SHALL ISSUE OR MAKE ANY PRESS RELEASE OR OTHER PUBLIC STATEMENTS OR OTHERWISE
ANNOUNCE THE TRANSACTIONS DESCRIBED HEREIN TO EMPLOYEES, CUSTOMERS OR SUPPLIERS
EXCEPT AND UNLESS SUCH RELEASE, STATEMENT OR ANNOUNCEMENT HAS BEEN JOINTLY
APPROVED BY PURCHASER AND SELLERS (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED), EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW
OR BY OBLIGATIONS PURSUANT TO ANY LISTING AGREEMENT WITH ANY SECURITIES MARKET
OR ANY SECURITIES MARKET REGULATIONS.  IF EITHER PARTY IS SO REQUIRED TO ISSUE
OR MAKE A PRESS RELEASE, PUBLIC STATEMENT OR OTHER ANNOUNCEMENT, IT SHALL INFORM
THE OTHER PARTY PRIOR TO THE ISSUANCE OR MAKING THEREOF AND SHALL REASONABLY
CONSULT WITH THE OTHER PARTY REGARDING THE CONTENT THEREOF.


8.4.            PROTECTION OF TRADE SECRETS.  EACH SELLER SHALL TAKE EFFORTS
THAT ARE REASONABLE UNDER THE CIRCUMSTANCES TO PREVENT THE UNAUTHORIZED
DISCLOSURE TO ANY OTHER PERSON OR ENTITY OF ANY

22

--------------------------------------------------------------------------------




OF THE TRADE SECRETS USED IN OR RELATED TO THE BUSINESS.  EACH SELLER SHALL TAKE
ALL STEPS REASONABLY NECESSARY TO PROTECT AND PRESERVE THE CONFIDENTIALITY OF
THE TRADE SECRETS AND OTHER CONFIDENTIAL INFORMATION OF THE BUSINESS. “TRADE
SECRETS” MEANS BUSINESS OR TECHNICAL INFORMATION INCLUDING, BUT NOT LIMITED TO,
FORMULAS OR METHODS OF MANUFACTURING AND PRODUCTION AND KNOW-HOW, THAT IS NOT
GENERALLY KNOWN TO OTHER PERSONS OR ENTITIES WHO ARE NOT SUBJECT TO AN
OBLIGATION OF NONDISCLOSURE AND THAT DERIVES ACTUAL OR POTENTIAL COMMERCIAL
VALUE FROM NOT BEING GENERALLY KNOWN TO OTHER PERSONS OR ENTITIES. “KNOW-HOW”
MEANS IDEAS, DESIGNS, CONCEPTS, COMPILATIONS OF INFORMATION, METHODS,
TECHNIQUES, PROCEDURES AND PROCESSES, INVENTIONS AND DISCOVERIES, WHETHER OR NOT
PATENTABLE.


8.5.            BULK SALES COMPLIANCE.  EXCEPT WITH RESPECT TO EACH OF THE
SELLERS’ OBLIGATIONS WHICH COMPRISE THE ASSUMED LIABILITIES, EACH SELLER SHALL
PAY IN FULL FROM THE PURCHASE PRICE ALL SUMS DUE AND OWING ITS CREDITORS. 
PURCHASER AND EACH OF THE SELLERS HEREBY WAIVE COMPLIANCE WITH ANY “BULK SALES”
LAW UNDER ANY APPLICABLE UNIFORM COMMERCIAL CODE.  NOTWITHSTANDING THE
FOREGOING, THE SELLERS SHALL INDEMNIFY AND HOLD PURCHASER  HARMLESS AS PROVIDED
FOR ANY CLAIM, LIABILITY OR EXPENSE ARISING FROM OR IN CONNECTION WITH
NON‑COMPLIANCE WITH ANY APPLICABLE BULK SALES LAW AS IT PERTAINS TO THE
TRANSACTIONS CONTEMPLATED HEREBY.


8.6.            ACCESS TO INFORMATION.  BETWEEN THE DATE OF THIS AGREEMENT AND
THE CLOSING DATE, UPON REASONABLE NOTICE AND AT REASONABLE TIMES WITHOUT UNDUE
DISRUPTION TO THE BUSINESS, EACH SELLER WILL GIVE PURCHASER AND ITS AUTHORIZED
REPRESENTATIVES FULL ACCESS TO ALL PERSONNEL, OFFICES AND OTHER FACILITIES AND
TO ALL BOOKS AND RECORDS OF EACH SELLER (INCLUDING TAX RETURNS AND ACCOUNTING
WORK PAPERS) AND WILL PERMIT PURCHASER TO MAKE COPIES THEREOF AND WILL FULLY
COOPERATE WITH REGARD TO SUCH INSPECTIONS AS IT MAY REASONABLY REQUEST FOR ANY
PURPOSE, INCLUDING VERIFICATION THAT THE REPRESENTATIONS AND WARRANTIES WERE
TRUE WHEN MADE AND CONTINUE TO BE TRUE THROUGH AND INCLUDING THE CLOSING DATE
AND WILL CAUSE ITS OFFICERS TO FURNISH PURCHASER SUCH FINANCIAL AND OPERATING
DATA AND OTHER INFORMATION WITH RESPECT TO THE BUSINESS AND PROPERTIES OF EACH
COMPANY WHICH PURCHASER MAY FROM TIME TO TIME REASONABLY REQUEST. 


8.7.            ALL REASONABLE EFFORTS.  SUBJECT TO THE TERMS AND CONDITIONS
HEREIN PROVIDED, EACH OF THE PARTIES HERETO AGREES TO USE ALL REASONABLE EFFORTS
TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS, AND TO DO, OR CAUSE TO BE DONE AS
PROMPTLY AS PRACTICABLE, ALL THINGS NECESSARY, PROPER AND ADVISABLE UNDER
APPLICABLE LAWS AND REGULATIONS TO CONSUMMATE AND MAKE EFFECTIVE AS PROMPTLY AS
PRACTICABLE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ADDITIONAL
DOCUMENTS AND TO CAUSE THE CONDITIONS TO THE CLOSING SET FORTH HEREIN TO BE
SATISFIED .


8.8.            CONSENTS AND APPROVALS.  SELLERS SHALL USE REASONABLE EFFORTS TO
OBTAIN ALL OF THE REQUIRED CONSENTS.


8.9.            OTHER NEGOTIATIONS BY SELLERS.  DURING THE PERIOD FROM THE DATE
HEREOF TO THE CLOSING DATE OR THE DATE THIS AGREEMENT IS TERMINATED IN
ACCORDANCE WITH PROVISIONS HEREOF, NO SELLER SHALL DIRECTLY, OR INDIRECTLY
THROUGH REPRESENTATIVES, ENTER INTO ANY AGREEMENT, DISCUSSION, NEGOTIATION WITH
OR PROVIDE ANY INFORMATION TO, ANY OTHER CORPORATION, FIRM, ENTITY OR OTHER
PERSONS OR SOLICIT, ENCOURAGE, ENTERTAIN OR CONSIDER ANY INQUIRIES OR PROPOSALS,
WITH RESPECT TO (I) THE POSSIBLE DISPOSITION OF ANY OF THE BUSINESS (INCLUDING
ANY OF THE PURCHASED ASSETS), (II) ANY BUSINESS COMBINATION INVOLVING ANY
SELLER, WHETHER

23

--------------------------------------------------------------------------------




BY WAY OF MERGER, CONSOLIDATION, SHARE EXCHANGE OR OTHER TRANSACTIONS, OR
(III) THE SALE OF ANY SHARES OF THE CAPITAL STOCK OF ANY SELLER (AN “ACQUISITION
PROPOSAL”); PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS AGREEMENT SHALL
PROHIBIT THE BOARD OF DIRECTORS OF ANY SELLER FROM COMPLYING WITH THE
REQUIREMENTS OF RULE 14E-2(A) UNDER THE EXCHANGE ACT, IF APPLICABLE, WITH
RESPECT TO AN ACQUISITION PROPOSAL OR ANY OTHER APPLICABLE LAW OR FURNISHING ANY
INFORMATION TO, OR ENTERING INTO DISCUSSIONS OR NEGOTIATIONS WITH, ANY PERSON
THAT MAKES AN UNSOLICITED BONA FIDE ACQUISITION PROPOSAL IF, (A) THE BOARD OF
DIRECTORS OF APPLICABLE SELLER, AFTER CONSULTATION WITH ITS OUTSIDE LEGAL
COUNSEL, DETERMINES IN GOOD FAITH THAT THE FAILURE TO TAKE SUCH ACTION WOULD BE
A BREACH OF ITS FIDUCIARY DUTIES UNDER APPLICABLE LAW AND (B) THE BOARD OF
DIRECTORS OF APPLICABLE SELLER DETERMINES IN GOOD FAITH THAT SUCH ACQUISITION
PROPOSAL MAY LEAD TO A TRANSACTION THAT WOULD, IF CONSUMMATED, RESULT IN A
TRANSACTION MORE FAVORABLE TO SUCH SELLER’S STOCKHOLDERS FROM A FINANCIAL POINT
OF VIEW THAN THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT AND THE
AGREEMENTS CONTEMPLATED HEREBY (ANY SUCH MORE FAVORABLE ACQUISITION PROPOSAL, A
“SUPERIOR PROPOSAL”). SUCH SELLER SHALL PROMPTLY COMMUNICATE TO PURCHASER THE
TERMS OF ANY PROPOSAL WHICH IT MAY RECEIVE IN RESPECT OF AN ACQUISITION PROPOSAL
AND ANY REQUEST BY OR INDICATION OF INTEREST ON THE PART OF ANY THIRD PARTY WITH
RESPECT TO INITIATION OF ANY ACQUISITION PROPOSAL OR DISCUSSIONS WITH RESPECT
THERETO (THE “NOTICE”). SUCH SELLER SHALL KEEP PURCHASER INFORMED OF ANY
MATERIAL CHANGES (INCLUDING MATERIAL AMENDMENTS) TO ANY SUCH ACQUISITION
PROPOSAL.  NOTWITHSTANDING THE FOREGOING, NEITHER SELLER SHALL TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 8.9 UNLESS AND UNTIL (I) THREE BUSINESS DAYS
HAVE ELAPSED FOLLOWING THE DELIVERY TO PURCHASER OF A WRITTEN NOTICE OF SUCH
DETERMINATION BY THE BOARD OF DIRECTORS OF SUCH SELLER AND (X) SUCH SELLER HAS 
DELIVERED THE NOTICE AND (Y) DURING SUCH THREE BUSINESS DAY PERIOD, SUCH SELLER
OTHERWISE COOPERATES WITH PURCHASER WITH RESPECT TO THE ACQUISITION PROPOSAL
THAT CONSTITUTES A SUPERIOR PROPOSAL WITH THE INTENT OF ENABLING PURCHASER TO
ENGAGE IN GOOD FAITH NEGOTIATIONS TO MAKE SUCH ADJUSTMENTS IN THE TERMS AND
CONDITIONS OF THIS AGREEMENT AS WOULD ENABLE SUCH SELLER TO PROCEED WITH THE
TRANSACTIONS CONTEMPLATED HEREBY ON SUCH ADJUSTED TERMS AND CONDITIONS AND (II)
AT THE END OF SUCH THREE BUSINESS DAY PERIOD THE BOARD OF DIRECTORS OF THE
APPLICABLE SELLER CONTINUES REASONABLY TO BELIEVE THAT SUCH ACQUISITION PROPOSAL
CONSTITUTES A SUPERIOR PROPOSAL.


8.10.        SUPERSORBENT OPTION.  PURCHASER HEREBY GRANTS TO SELLERS AN OPTION
TO LICENSE/SUBLICENSE FROM PURCHASER THE PERPETUAL WORLDWIDE EXCLUSIVE RIGHTS TO
UTILIZE AND DEVELOP THE SUPERSORBENT TECHNOLOGY, WITH THE RIGHT TO SUBLICENSE
(WITHOUT ANY ADDITIONAL CONSIDERATION (OTHER THAN THE ROYALTIES PROVIDED FOR
BELOW) DUE TO PURCHASER), IN THE HEALTHCARE FIELDS OTHER THAN RENAL, INCLUDING
THE RIGHT TO MANUFACTURE ANY PRODUCTS RESULTING THEREFROM (THE “OPTION”).  SUCH
OPTION SHALL BE EXERCISABLE ONLY DURING THE TWELVE (12) MONTH PERIOD IMMEDIATELY
FOLLOWING SELLERS’ RECEIPT OF WRITTEN NOTICE FROM PURCHASER OF PURCHASER’S
RECEIPT OF APPLICABLE REGULATORY APPROVAL FOR THE SALE OF A PRODUCT IN THE
UNITED STATES OR EUROPEAN UNION UTILIZING THE SUPERSORBENT TECHNOLOGY. 
CONTEMPORANEOUSLY WITH SUCH NOTICE, PURCHASER SHALL PROVIDE REASONABLE WRITTEN
EVIDENCE TO SELLERS OF ITS RECEIPT OF SUCH APPROVAL.  IN ORDER TO EXERCISE THE
OPTION, A SELLER SHALL PROVIDE WRITTEN NOTICE OF SUCH ELECTION TO PURCHASER (THE
“ELECTION NOTICE”).  PURCHASER AND SELLERS (OR SELLER, AS APPLICABLE) SHALL
NEGOTIATE IN GOOD FAITH AND SHALL, WITHIN THIRTY (30) DAYS OF PURCHASER’S
RECEIPT OF THE ELECTION NOTICE, EXECUTE A LICENSE AGREEMENT THE TERMS AND
CONDITIONS OF WHICH SHALL INCLUDE THE FOLLOWING:


(A)                AN INITIAL ROYALTY PAYMENT EQUAL TO $7,500,000 IN IMMEDIATELY
AVAILABLE FUNDS;




24

--------------------------------------------------------------------------------




(B)               AN ONGOING ROYALTY, PAYABLE QUARTERLY ALONG WITH THE DELIVERY
OF REASONABLE SALES REPORTS AND DATA, IN AN AMOUNT EQUAL TO THE LESSER OF $0.75
PER SUPERSORBENT CARTRIDGE OR $1.50 PER PATIENT PER WEEK IN EACH COUNTRY WHERE
SUCH SALES INFRINGE VALID AND ISSUED CLAIMS OF THE SUPERSORBENT PATENTS ISSUED
IN SUCH COUNTRY;


(C)                THAT SELLERS (OR SELLER, AS APPLICABLE) SHALL BE ENTITLED TO
TRANSFER OR SUBLICENSE ITS RIGHTS UNDER SUCH LICENSE WITHOUT ANY ADDITIONAL
CONSIDERATION DUE TO PURCHASER, PROVIDED THAT SUCH TRANSFER OR SUBLICENSE IS
LIMITED TO THE HEALTHCARE FIELDS OTHER THAN RENAL;


(D)               THAT SUCH LICENSE SHALL CONSIST OF THE PERPETUAL WORLDWIDE
EXCLUSIVE RIGHTS TO UTILIZE AND DEVELOP THE SUPERSORBENT TECHNOLOGY, WITH THE
RIGHT TO SUBLICENSE (WITHOUT ANY ADDITIONAL CONSIDERATION (OTHER THAN THE
ROYALTIES PROVIDED FOR ABOVE) DUE TO PURCHASER), IN THE HEALTHCARE FIELDS OTHER
THAN RENAL, INCLUDING THE RIGHT TO MANUFACTURE ANY PRODUCTS RESULTING THEREFROM;
AND


(E)                OTHER USUAL AND CUSTOMARY TERMS FOUND IN SIMILAR LICENSE
AGREEMENTS.


9.                  RESTRICTIVE COVENANTS. 


9.1.            NON-COMPETE.  AS A MATERIAL INDUCEMENT FOR PURCHASER TO ENTER
INTO THIS AGREEMENT, EACH OF THE SELLERS HEREBY AGREES THAT NONE OF THEM NOR ANY
OF THEIR AFFILIATES OR SUBSIDIARIES SHALL, EFFECTIVE AS OF THE CLOSING AND
CONTINUING UNTIL THE SECOND (2ND) ANNIVERSARY OF THE DATE OF CLOSING (THE
“RESTRICTED PERIOD”), DIRECTLY OR INDIRECTLY, RUN, OWN AN EQUITY INTEREST IN,
MANAGE, CONSULT WITH, BE EMPLOYED BY, FURNISH SERVICES TO, OPERATE OR CONTROL
ANY BUSINESS, VENTURE OR ACTIVITY THAT IS DIRECTLY OR INDIRECTLY COMPETITIVE
WITH BUSINESS, PROVIDED, HOWEVER, THAT ANY JOINT VENTURE AMONG PURCHASER AND ANY
OR ALL OF THE SELLERS SHALL NOT BE VIOLATION HEREOF.


9.2.            NONSOLICITATION.  AS A MATERIAL INDUCEMENT FOR PURCHASER TO
ENTER INTO THIS AGREEMENT, EACH OF THE SELLERS HEREBY AGREE THAT NONE OF THEM
NOR ANY OF THEIR AFFILIATES OR SUBSIDIARIES SHALL, DURING THE RESTRICTED PERIOD,
DIRECTLY OR INDIRECTLY, TAKE ANY ACTION THAT IS INTENDED TO, OR COULD REASONABLY
BE EXPECTED TO, RESULT IN ANY CUSTOMER, EMPLOYEE OR VENDOR OF THE PURCHASER OR
OF THE BUSINESS FROM DISCONTINUING OR LIMITING ITS AFFILIATION WITH PURCHASER OR
THE BUSINESS.


10.              TERMINATION.


10.1.        METHODS OF TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AND THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE ABANDONED AT ANY TIME PRIOR TO THE
CLOSING:


(A)                BY THE MUTUAL WRITTEN CONSENT OF PURCHASER AND THE SELLERS;


(B)               BY PURCHASER OR BY SELLERS IF ANY GOVERNMENTAL AUTHORITY SHALL
HAVE ISSUED AN ORDER, DECREE OR RULING OR TAKEN ANY OTHER ACTION, WHICH SUCH
ORDER, DECREE, RULING OR ACTION HAS BECOME FINAL AND NONAPPEALABLE AND WHICH HAS
THE EFFECT OF PERMANENTLY RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;




25

--------------------------------------------------------------------------------




(C)                BY SELLERS, SUBJECT TO COMPLYING WITH THE TERMS OF THIS
AGREEMENT, UPON THE DECISION BY THE BOARD OF DIRECTORS OF ANY SELLER TO ENTER
INTO AN AGREEMENT CONCERNING A TRANSACTION THAT CONSTITUTES A SUPERIOR PROPOSAL,
IF SUCH SELLER NOTIFIES PURCHASER IN WRITING THAT IT INTENDS TO ENTER INTO SUCH
AN AGREEMENT;


(D)               BY PURCHASER IF THE STOCKHOLDER APPROVALS HAVE NOT BEEN
OBTAINED ON OR BEFORE FEBRUARY 28, 2010;


(E)                UPON WRITTEN NOTICE TO THE OTHER PARTY BY PURCHASER OR ANY
SELLER, IF THE CLOSING HAS NOT OCCURRED ON OR BEFORE FEBRUARY 28, 2010 AND THIS
AGREEMENT HAS NOT PREVIOUSLY BEEN TERMINATED, PROVIDED, HOWEVER THAT THE RIGHT
TO TERMINATE THE AGREEMENT UNDER THIS SECTION 10.1(E) SHALL NOT BE AVAILABLE TO
ANY PARTY IF THE FAILURE OF SUCH PARTY TO FULFILL ANY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT HAS BEEN THE CAUSE OF, OR RESULTED IN, THE FAILURE OF THE CLOSING
TO OCCUR ON OR BEFORE SUCH DATE.


10.2.        PROCEDURE UPON TERMINATION.  IN THE EVENT OF TERMINATION OF THIS
AGREEMENT BY THE SELLERS OR PURCHASER, WRITTEN NOTICE THEREOF SHALL PROMPTLY BE
GIVEN TO THE OTHER PARTIES AND THIS AGREEMENT SHALL TERMINATE AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ABANDONED, WITHOUT FURTHER ACTION BY
ANY PARTY TO THIS AGREEMENT.  IF THIS AGREEMENT IS SO TERMINATED, NO PARTY TO
THIS AGREEMENT SHALL HAVE ANY RIGHT OR CLAIM AGAINST ANOTHER PARTY ON ACCOUNT OF
SUCH TERMINATION UNLESS THIS AGREEMENT IS TERMINATED BY A PARTY ON ACCOUNT OF
THE BREACH OF ANY REPRESENTATION, WARRANTY, TERM OR COVENANT HEREIN BY THE OTHER
PARTY OR PARTIES IN WHICH EVENT THE NON-BREACHING PARTY SHALL HAVE ALL RIGHTS
AND REMEDIES AVAILABLE TO IT AT LAW OR IN EQUITY.


10.3.        BREAKUP FEE.   CONTEMPORANEOUSLY WITH THE CLOSING OF A TRANSACTION
CONTEMPLATED BY A SUPERIOR PROPOSAL, THE SELLER PARTY TO SUCH TRANSACTION (OR IF
APPLICABLE, THE SELLERS) SHALL PAY TO PURCHASER, IN IMMEDIATELY AVAILABLE FUNDS,
A BREAKUP FEE IN THE AMOUNT OF $2,500,000.


11.           MISCELLANEOUS.


11.1.        TAXES.  PURCHASER SHALL PAY WHEN DUE AND AS REQUIRED BY LAW ALL
SALES AND/OR USE TAXES, RECORDING FEES AND ALL OTHER TAXES AND FEES ON THE
TRANSFER OF THE PURCHASED ASSETS IMPOSED UPON IT AND ARISING BY VIRTUE OF THE
SALE OF THE PURCHASED ASSETS.  SELLERS SHALL BE RESPONSIBLE FOR ANY AND ALL
TAXES DUE IN CONNECTION WITH ITS ACTIVITIES IN RELATION TO THE PURCHASED ASSETS
PRIOR TO CLOSING AND PURCHASER SHALL BE RESPONSIBLE FOR ANY AND ALL TAXES DUE IN
CONNECTION WITH ITS ACTIVITIES IN RELATION TO THE PURCHASED ASSETS FOLLOWING
CLOSING.


11.2.        NOTICE.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED DULY GIVEN TO ANY PARTY
(A) UPON DELIVERY TO THE ADDRESS OF SUCH PARTY SET FORTH BELOW IF DELIVERED IN
PERSON OR BY COURIER OR IF SENT BY CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT
REQUESTED), POSTAGE PREPAID, (B) UPON DISPATCH IF TRANSMITTED BY TELECOPY OR
OTHER MEANS OF FACSIMILE OR ELECTRONIC MAIL, IN ANY CASE TO THE PARTIES AT THE
FOLLOWING ADDRESSES, TELECOPY NUMBERS OR EMAIL ADDRESSES, AS THE CASE MAY BE,
PROVIDED THAT E-MAIL AND FACSIMILE NOTICES ARE CONFIRMED TELEPHONICALLY OR BY
DEPOSITING A COPY OF SUCH NOTICE IN THE MAIL:

If to Xcorporeal or Operations:

26

--------------------------------------------------------------------------------



12121 Wilshire Blvd, Suite 350

Los Angeles, CA 890025

Attn:  Kelly J. McCrann

Facsimile No. 310.923.9969

Email: kmccrann@xcorporeal.com

If to NQCI:

National Quality Care, Inc.

2431 Hill Drive

Los Angeles, California  90041
Attention:  Chief Executive Officer

Facsimile No. 323.254.1015

Email: nqcinc@sbcglobal.net

If to Purchaser:

Fresenius USA, Inc.

920 Winter Street

Waltham, MA 02451-1457

Attn:  Douglas Kott

Facsimile No. (781) 699-9698

Email: doug.kott@fmc-na.com

or to such other address or telecopy number as any party may designate by
written notice in the aforesaid manner.


11.3.        ASSIGNABILITY.  OTHER THAN AS EXPRESSLY HEREIN, THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS HEREUNDER SHALL NOT BE ASSIGNABLE BY ANY OF THE
PARTIES HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES; PROVIDED
THAT XCORPOREAL AND NQCI (IF APPLICABLE) MAY ASSIGN ITS RESPECTIVE RIGHTS AND
OBLIGATIONS HEREUNDER, INCLUDING UNDER ANY AGREEMENTS CONTEMPLATED BY THIS
AGREEMENT, TO THE XCORPOREAL TRUST OR A LIQUIDATING TRUST ESTABLISHED FOR THE
BENEFIT OF NQCI’S STOCKHOLDERS (THE “NQCI TRUST”), AS APPLICABLE, AND THE
XCORPOREAL TRUST AND/OR THE NQCI TRUST MAY ASSIGN ANY OR ALL OF IT RESPECTIVE
RIGHTS AND OBLIGATIONS HEREUNDER TO ANY PURCHASER OF A PART OR ALL OF SUCH
TRUST’S RIGHTS, ASSETS AND/OR OBLIGATIONS, WITHOUT THE PRIOR WRITTEN CONSENT OF
ANY OTHER PARTY.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING
UPON THE SUCCESSORS AND ANY PERMITTED ASSIGNS OF PURCHASER, SELLERS, THE
XCORPOREAL TRUST AND THE NQCI TRUST.


11.4.        GOVERNING LAW. THE INTERNAL LAW, NOT THE LAW OF CONFLICTS, OF THE
STATE OF DELAWARE WILL GOVERN ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE PERFORMANCE OF THE
OBLIGATIONS IMPOSED BY THIS AGREEMENT.


11.5.        ENTIRE AGREEMENT.  THIS AGREEMENT, THE SCHEDULES AND EXHIBITS
HERETO, AND OTHER DOCUMENTS DELIVERED OR TO BE DELIVERED PURSUANT TO THIS
AGREEMENT, TOGETHER WITH THE SIDE AGREEMENT DATED AS OF THE DATE HEREOF AMONG
XCORPOREAL, OPERATIONS AND PURCHASER, CONTAIN OR WILL CONTAIN THE ENTIRE
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREIN AND SUPERSEDE ALL PREVIOUS ORAL AND WRITTEN AGREEMENTS. THE SCHEDULES TO
THIS AGREEMENT CONSTITUTE A PART OF THIS AGREEMENT AND ARE INCORPORATED INTO
THIS AGREEMENT FOR ALL PURPOSES AS IF FULLY SET FORTH HEREIN.




27

--------------------------------------------------------------------------------




11.6.        WAIVER.  ANY FAILURE OF ANY SELLER OR PURCHASER TO COMPLY WITH ANY
OBLIGATION, COVENANT, AGREEMENT OR CONDITION HEREIN MAY BE WAIVED IN WRITING BY
PURCHASER OR SELLERS, RESPECTIVELY, BUT SUCH WAIVER OR FAILURE TO INSIST UPON
STRICT COMPLIANCE WITH SUCH OBLIGATION, COVENANT, AGREEMENT OR CONDITION SHALL
NOT OPERATE AS A WAIVER OF, OR ESTOPPEL WITH RESPECT TO, ANY SUBSEQUENT OR OTHER
FAILURE.


11.7.        AMENDMENT.  THIS AGREEMENT MAY BE AMENDED, MODIFIED, OR
SUPPLEMENTED ONLY BY WRITTEN AGREEMENT OF PURCHASER AND EACH SELLER.


11.8.        HEADINGS.  THE SECTION AND OTHER HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OR MEANING OF THIS AGREEMENT.


11.9.        COUNTERPARTS.  THIS AGREEMENT SHALL BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  A SIGNATURE PAGE OF THIS
AGREEMENT EXECUTED AND TRANSMITTED VIA FACSIMILE OR ELECTRONIC MAIL SHALL BE
DEEMED AN ORIGINAL FOR ALL PURPOSES.


11.10.    FURTHER ASSURANCES.  AT ANY TIME AFTER THE CLOSING DATE, EACH SELLER
WILL, AT PURCHASER’S REQUEST AND WITHOUT FURTHER CONSIDERATION, PROMPTLY
EXECUTE, ACKNOWLEDGE AND DELIVER ANY OTHER ASSURANCES OR DOCUMENTS REASONABLY
REQUESTED BY PURCHASER IN ORDER TO COMPLETE THE CONVEYANCE OF THE PURCHASED
ASSETS.


11.11.    PAYMENT OF EXPENSES.  ALL FEES, COSTS AND EXPENSES, INCLUDING LEGAL
AND ACCOUNTING FEES, INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY HERETO INCURRING
SAID FEES, COSTS OR EXPENSES.


11.12.    NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT SHALL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR MUTUAL
INTENT AND NO RULE OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


11.13.    NO THIRD PARTY BENEFICIARY.  EXCEPT FOR THE XCORPOREAL TRUST, THE NQCI
TRUST AND THEIR SUCCESSORS AND ANY PERMITTED ASSIGNS, NO THIRD PARTY SHALL BE
DEEMED TO BENEFIT FROM THE TERMS OF THIS AGREEMENT NOR SHALL ANY SUCH THIRD
PARTY BE DEEMED A BENEFICIARY HEREOF.

[Signature Page Follows]

28

--------------------------------------------------------------------------------



[Signature Page to Asset Purchase Agreement]

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

SELLERS:

 

PURCHASER:

 

 

 

XCORPOREAL, INC.

 

FRESENIUS USA, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kelly McCrann

 

By:

/s/ Mohsen Reihany

Name:

Kelly McCrann

 

Name:

Mohsen Reihany

Its:

Chairman and CEO

 

Its:

Senior Advisor to Chairman of the Board

 

 

 

 

 

 

 

 

 

 

XCORPOREAL OPERATIONS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kelly McCrann

 

 

 

Name:

Kelly McCrann

 

 

 

Its:

Chairman and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

NATIONAL QUALITY CARE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Snukal

 

 

 

Name:

Robert Snukal

 

 

 

Its:

President and CEO

 

 

 

 

 

 

 

 

29

--------------------------------------------------------------------------------



 

Exhibit B

SHAREHOLDER VOTING AGREEMENT

This SHAREHOLDER VOTING AGREEMENT (this “Agreement”) is entered into as of
December 14, 2009, by and among Fresenius USA, Inc., a Massachusetts corporation
(“Acquiror”) and the stockholders of National Quality Care, Inc., a Delaware
corporation (the “Company”), identified on Schedule A attached hereto (each a
“Stockholder” and collectively, the “Stockholders”).

W I T N E S S E T H:

WHEREAS, as of the date hereof, each Stockholder “beneficially owns” (as such
term is defined in Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended) and is entitled to dispose of (or to direct the disposition
of) and to vote (or to direct the voting of) that total number of shares of
common stock, par value $0.0001 per share (the “Common Stock”), of the Company
as are set forth adjacent to such Stockholder’s name on Schedule A attached
hereto (the “Owned Shares”), as such shares may be adjusted after the date
hereof by stock dividend, stock split, recapitalization, combination,
Acquisition, consolidation, reorganization or other change in the capital
structure of the Company affecting the Common Stock (such shares of Common
Stock, together with any other shares of Common Stock the voting power over
which is acquired by a Stockholder during the period from and including the date
hereof through and including the date on which this Agreement is terminated in
accordance with its terms, are collectively referred to herein as the “Subject
Shares”);

WHEREAS, Acquiror, Xcorporeal, Inc. (“Xcorp”), Xcorporeal Operations, a Delaware
corporation and a wholly owned subsidiary of the Company (“Operations”) and the
Company propose to enter into an Asset Purchase Agreement dated as of the date
hereof (the “Purchase Agreement”), pursuant to which Acquiror will purchase
certain assets of the Company, Xcorp and Operations (the “Acquisition”); and

WHEREAS, as a condition to the willingness of Acquiror to enter into the
Purchase Agreement, and as an inducement and in consideration therefor, Acquiror
has required that the Stockholders agree, and the Stockholders have agreed, to
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I
DEFINITIONS

 

Section 1.1.     Capitalized Terms. For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Purchase Agreement.

 

ARTICLE II
VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 2.1.     Agreement to Vote the Subject Shares. Each Stockholder, in its
capacity as such, hereby agrees that, during the period commencing on the date
hereof and continuing until the termination of this Agreement (such period, the
“Voting Period”), at any meeting (or any adjournment or postponement thereof) of
the holders of any class or classes of the capital stock of the Company, however
called, such Stockholder shall vote or cause to be voted the Subject Shares (a)
in favor of the approval of the terms of the Purchase Agreement, the Acquisition
and the other transactions contemplated by the Purchase Agreement (and any
actions required in furtherance thereof), (b) against any action, proposal,
transaction or agreement that would result in a breach in any respect of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Purchase Agreement or of such Stockholder contained in this
Agreement, and (c) except as otherwise agreed to in writing in advance by
Acquiror, against any action or proposal involving the Company that is intended,
or could reasonably be expected, to prevent, impede, interfere with, delay,
postpone or adversely affect the transactions contemplated by the Purchase
Agreement.  Any such vote shall be cast or consent shall be given in accordance
with such procedures relating thereto so as to ensure that it is duly counted
for purposes of determining that a quorum is present and for purposes of
recording the results of such vote or consent. During the Voting Period, each
Stockholder agrees not to enter into any written or oral contract, agreement,
commitment, letter of intent, agreement in principle, or understanding with any
Person that violates or conflicts with or could reasonably be expected to
violate or conflict with the provisions and agreements contained in this
Agreement.



 

--------------------------------------------------------------------------------





 

Section 2.2.     Grant of Irrevocable Proxy. Each Stockholder hereby appoints
Acquiror and any designee of Acquiror, and each of them individually, as such
Stockholder’s proxy and attorney-in-fact, with full power of substitution and
resubstitution, to cause such Stockholder’s shares to be counted as present at
any meeting of the Company’s Stockholders during the Voting Period and to vote
or act by written consent during the Voting Period with respect to the Subject
Shares in accordance with Section 2.1. This proxy is given to secure the
performance of the duties of such Stockholder under this Agreement. Each
Stockholder shall promptly cause a copy of this Agreement to be deposited with
the Company at its principal place of business. Each Stockholder shall take such
further action or execute such other instruments as may be reasonably necessary
to effectuate the intent of this proxy. Each Stockholder hereby revokes all
other proxies and powers of attorney with respect to its Subject Shares that it
may have previously granted, in each case to the extent such prior or subsequent
proxies or powers of attorney would prevent such Stockholder from complying with
such Stockholder’s obligations under this Agreement.

 

Section 2.3.     Nature of Irrevocable Proxy. The proxy and power of attorney
granted pursuant to Section 2.2 by each Stockholder shall be irrevocable during
the Voting Period, shall be deemed to be coupled with an interest sufficient in
law to support an irrevocable proxy and shall revoke any and all prior proxies
granted by such Stockholder. The power of attorney granted by each Stockholder
herein is a durable power of attorney and shall survive the dissolution,
bankruptcy, death or incapacity of such Stockholder. The proxy and power of
attorney granted hereunder shall immediately terminate upon the termination of
this Agreement pursuant to Section 5.1.

 

Section 2.4.     Other Rights.  Except as provided by this Agreement or the
Purchase Agreement, each Stockholder shall exercise the full rights of a holder
of capital stock of the Company with respect to the Subject Shares and all
economic benefits of and relating to the Subject Shares shall remain vested in
and belong to such Stockholder.

 

Section 2.5.     Stockholder Capacity.   Each Stockholder is executing this
Agreement solely in its capacity as an owner of the Subject Shares, and nothing
in this Agreement shall limit or affect any actions taken by such Stockholder in
such Stockholder’s fiduciary capacity as an officer or director of the Company.

 

ARTICLE III
COVENANTS

 

Section 3.1.     Generally.  Each Stockholder agrees that during the Voting
Period, except as contemplated by the terms of this Agreement, such Stockholder
shall not (i) sell, transfer, tender, pledge, encumber, assign or otherwise
dispose of (collectively, a “Transfer”), or enter into any contract, option or
other agreement with respect to, or consent to, a Transfer of, any or all of the
Subject Shares, (ii) grant any proxy, power of attorney, or other authorization
in or with respect to the Subject Shares, or (iii) take any action that would
have the effect of preventing, impeding, interfering with or adversely affecting
its ability to perform its obligations under this Agreement.



- 2 -

--------------------------------------------------------------------------------





 

Section 3.2.     Standstill Obligations of Stockholders. Each Stockholder
covenants and agrees with Acquiror that, during the Voting Period:

 

(a)        Such Stockholder shall not, nor shall such Stockholder permit any of
its controlled Affiliates to, nor shall such Stockholder act in concert with or
permit any of its controlled Affiliates to act in concert with any Person to
make, or in any manner participate in, directly or indirectly, a “solicitation”
of “proxies” (as defined in the rules and regulations of the Securities and
Exchange Commission) or powers of attorney or similar rights to vote, or seek to
advise or influence any Person with respect to the voting of, any shares of
Common Stock in connection with any vote or other action on any matter, other
than to recommend that Stockholders of the Company vote in favor of the
Acquisition and the Purchase Agreement and otherwise as expressly provided by
Article II of this Agreement.

(b)        Such Stockholder shall not, nor shall such Stockholder permit any of
its controlled Affiliates to, nor shall such Stockholder act in concert with or
permit any of its controlled Affiliates to act in concert with any Person to,
deposit any shares of Common Stock in a voting trust or subject any shares of
Common Stock to any arrangement or agreement with any Person with respect to the
voting of such shares of Common Stock except as provided by Article II of this
Agreement.

(c)        Such Stockholder shall not, and shall cause its Representatives not
to, directly or indirectly: (i) submit, solicit, initiate, encourage or discuss
any proposal or offer from any Person or enter into any agreement or accept any
offer relating to any Acquisition Proposal, or (ii) furnish any information with
respect to, assist or participate in or facilitate in any other manner an effort
or attempt by any Person to effect or seek to effect any Acquisition Proposal;
provided, that nothing in this Section 3 shall limit or affect any actions taken
by such Stockholder in such Stockholder’s fiduciary capacity as an officer or
director of the Company. Each Stockholder hereby represents that it is not now
engaged in discussions or negotiations with any party other than Acquiror with
respect to any Acquisition Proposal.  Each Stockholder shall (i) promptly notify
Acquiror (orally and in writing) if any offer is made to such Stockholder, any
discussions or negotiations are sought to be initiated with such Stockholder,
any inquiry, proposal or contact is made or any information is requested from
such Stockholder with respect to any Acquisition Proposal, (ii) promptly notify
Acquiror of the terms of any proposal that such Stockholder may receive in
respect of any Acquisition Proposal, and the identity of the prospective
purchaser, (iii) promptly provide Acquiror with a copy of any such offer, if
written, or a written summary of such offer, if not in writing, and (iv)
promptly keep Acquiror informed in all material respects of the status and
details (including material amendments or proposed material amendments) of any
such Acquisition Proposal of which such Stockholder is aware.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

Each Stockholder hereby represents and warrants to Acquiror as follows:

Section 4.1.     Authority. Such Stockholder has all legal capacity and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by such Stockholder and constitutes a valid and binding obligation of
such Stockholder, enforceable in accordance with its terms.

- 3 -

--------------------------------------------------------------------------------



Section 4.2.     Ownership of Shares. As of the date hereof, such Stockholder is
the lawful owner of the Owned Shares and has the sole power to vote (or cause to
be voted) and dispose of such Owned Shares.  Such Stockholder holds that number
of certificated Owned Shares and uncertificated Owned Shares, in each case, as
identified on Schedule A hereto. Other than the Subject Shares and options to
purchase Common Stock, as identified on Schedule A (which Schedule identifies
any such exception by Stockholder), such Stockholder does not own or hold any
right to acquire any additional shares of any class of capital stock of the
Company or other securities of the Company or any interest therein or any voting
rights with respect to any securities of the Company. The Subject Shares are not
subject to any voting trust agreement or other written or oral contracts,
agreement, arrangement, commitment or understanding to which such Stockholder is
party restricting or otherwise relating to the voting, dividend rights or
disposition of the Subject Shares, other than those created by this Agreement. 
Such Stockholder has good and valid title to the Owned Shares, free and clear of
any and all pledges, mortgages, liens, charges, proxies, voting agreements,
encumbrances, adverse claims, options, security interests and demands of any
nature or kind whatsoever, other than those created by this Agreement.

Section 4.3.     No Conflicts. (a) No filing with any Governmental Authority,
and no authorization, consent or approval of any other Person is necessary for
the execution of this Agreement by such Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby and (b) none of the
execution and delivery of this Agreement by such Stockholder, the consummation
by such Stockholder of the transactions contemplated hereby or compliance by
such Stockholder with any of the provisions hereof shall (i) result in, or give
rise to, a violation or breach of or a default under any of the terms of any
material contract, understanding, agreement or other instrument or obligation to
which such Stockholder is a party or by which such Stockholder or any of its
Subject Shares or assets may be bound, or (ii) violate any Applicable Law which
could reasonably be expected to adversely affect such Stockholder’s ability to
perform its obligations under this Agreement.

Section 4.4.     Reliance by Acquiror. Such Stockholder understands and
acknowledges that Acquiror is entering into the Purchase Agreement in reliance
upon the execution and delivery of this Agreement by such Stockholder.

ARTICLE V
TERMINATION

 

Section 5.1.     Termination. This Agreement shall terminate, and neither
Acquiror nor any Stockholder shall have any rights or obligations hereunder and
this Agreement shall become null and void and have no effect upon the earliest
to occur of (i) the mutual consent of Acquiror and the Stockholders to terminate
this Agreement, (ii) the termination of the Purchase Agreement in accordance
with the terms thereof, (iii) the Closing Date, and (iv) the first anniversary
of the date hereof; provided, however, that the termination of this Agreement
shall not prevent any party hereunder from seeking any remedies (at law or in
equity) against any other party hereto for such party’s breach of any of the
terms of this Agreement. Notwithstanding the foregoing, Section 6.1 and Sections
6.4 through 6.18, inclusive, of this Agreement shall survive the termination of
this Agreement.

ARTICLE VI
MISCELLANEOUS

 

Section 6.1.     Appraisal Rights. To the extent permitted by applicable law,
each Stockholder hereby waives any rights of appraisal or rights to dissent from
the Acquisition that such Stockholder may have under applicable law.

- 4 -

--------------------------------------------------------------------------------



Section 6.2.     Publication.

(a)        Each Stockholder agrees that, during the Voting Period, such
Stockholder shall not issue any public release or announcement concerning the
transactions contemplated by this Agreement and the Purchase Agreement without
the prior consent of Acquiror, except as such release or announcement may, upon
the advice of such Stockholder’s counsel, be required by Applicable Law, in
which case such Stockholder shall inform the Acquiror prior to the issuance
thereof and shall reasonably consult with the Acquiror regarding thereof.

(b)        Each Stockholder hereby permits Acquiror and/or the Company to
publish and disclose in press releases and any other disclosures or filings
required by Applicable Law, its identity and ownership of shares of the Common
Stock, the nature of its commitments, arrangements and understandings pursuant
to this Agreement and/or the entire text of this Agreement.

Section 6.3.     Further Actions. Each of the parties hereto agrees that it will
use its reasonable best efforts to do all things reasonably necessary to
effectuate this Agreement.

Section 6.4.     Fees and Expenses. Except as otherwise provided herein, each of
the parties shall be responsible for its own fees and expenses (including,
without limitation, the fees and expenses of financial consultants, investment
bankers, accountants and counsel) in connection with the entering into of this
Agreement and the consummation of the transactions contemplated hereby and the
Purchase Agreement, regardless of whether the Acquisition is consummated.

Section 6.5.     Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the parties hereto. The
failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

Section 6.6.     Remedies.

(a)        Each Stockholder acknowledges that irreparable damage would occur and
that it will be impossible to measure in money the damage to Acquiror if such
Stockholder fails to comply with the obligations imposed by this Agreement, and
that, in the event of any such failure, Acquiror will not have an adequate
remedy at law or in damages. Accordingly, each Stockholder agrees that
injunctive relief or any other equitable remedy, in addition to any remedies at
law or damages, is the appropriate remedy for any such failure and will not
oppose the granting of any such remedy on the basis that Acquiror has an
adequate remedy at law. Each Stockholder agrees not to seek, and agrees to waive
any requirement for, the securing or posting of a bond in connection with
Acquiror seeking or obtaining such equitable relief.

(b)        Each Stockholder also agrees that in the event that such Stockholder
fails to comply with any of its obligations imposed by this Agreement, Acquiror
shall be entitled to recover all costs and expenses incurred by Acquiror or its
Affiliates, including reasonable attorneys’ fees and costs, in addition to any
other remedies to which Acquiror or its Affiliates may be entitled at law or in
equity.

Section 6.7.     Notices. Any notices or other communications required or
permitted under, or otherwise in connection with this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
upon confirmation of receipt when transmitted by facsimile transmission (with
confirmation) or on receipt after dispatch by registered or certified mail,
postage prepaid, addressed, or on the next business day if transmitted by
national overnight courier, in each case as follows:



- 5 -

--------------------------------------------------------------------------------





If to Acquiror, addressed to it at:

Fresenius USA, Inc.

920 Winter Street

Waltham, MA 02451-1457

Attn: Douglas Kott

Facsimile No. (781) 699-9698

Email: doug.kott@fmc-na.com

 

If to a Stockholder: addressed to such Stockholder as set forth on Schedule A

Section 6.8.     Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 6.9.     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Applicable Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the extent possible.

Section 6.10.   Entire Agreement. This Agreement (together with the Purchase
Agreement, the schedules and exhibits thereto and other documents and agreements
delivered pursuant to the Purchase Agreement, to the extent referred to herein)
constitutes the entire agreement of the parties and supersedes all prior
agreements and undertakings, both written and oral, between the parties, or any
of them, with respect to the subject matter hereof.

Section 6.11.   Assignment. This Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of each of the parties,
except that Acquiror may assign and transfer its rights and obligations
hereunder to any entity that is wholly owned, directly or indirectly, by
Acquiror.

Section 6.12.   Certain Events. Stockholder agrees that this Agreement and the
obligations hereunder shall attach to the Subject Shares and shall be binding
upon any Person or entity to which legal or beneficial ownership of such Subject
Shares shall pass, whether by operation of law, or otherwise.

Section 6.13.   Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 6.14.   Mutual Drafting.  Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties.

Section 6.15.   Review By Counsel.  Each Stockholder acknowledges that the
Stockholder (a) has read this Agreement; (b) understands that this Agreement
constitutes certain binding obligations upon the part of the Stockholder;
(c) has been fully advised by legal counsel; and (d) intends to be bound
personally and legally by this Agreement.



- 6 -

--------------------------------------------------------------------------------





Section 6.16.   Governing Law.  This Agreement and the transactions contemplated
hereby, and all disputes between the parties under or related to the Agreement
or the facts and circumstances leading to its execution, whether in contract,
tort or otherwise, shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the application of Delaware
principles of conflicts of law. 

Section 6.17.   Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Remainder of Page Intentionally Left Blank

Signature Page Follows

 

 

 

 

- 7 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Acquiror and the Stockholders have caused this Agreement to
be duly executed as of the day and year first above written.

FRESENIUS USA, INC.

 

 

By:                                                                  

Name: 

Title:

 

 



 

 

 

- 8 -

--------------------------------------------------------------------------------



STOCKHOLDERS:

 

 

 

______________________________

Robert Snukal

 

 

______________________________

Leonardo Berezovsky

 

 

_______________________________

Ronald Lang

 

 

_______________________________

Jose Spiwak

 

 

_______________________________

Edmond Rambod

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------

